 
Confidential treatment requested. Confidential portions of this document have
been redacted and are subject of a
request for confidential treatment pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934 and
have been filed separately with the Securities and Exchange Commission.
 
Exhibit 10(i)
 

--------------------------------------------------------------------------------

 
$225,000,000 CREDIT AGREEMENT
 
dated as of November 26, 2002
 
among
 
NDCHEALTH CORPORATION,
as the Borrower,
 
MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc.,
as Administrative Agent and Swing Line Lender,
 
CREDIT SUISSE FIRST BOSTON,
as Syndication Agent,
 
BANK OF AMERICA, N.A.,
as Documentation Agent,
 
LASALLE BANK NATIONAL ASSOCIATION
as L/C Issuer,
 
and
 
The Other Lenders Party Hereto
 

--------------------------------------------------------------------------------

 
MERRILL LYNCH & CO.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND
CREDIT SUISSE FIRST BOSTON,
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS
  
1
      1.01
  
Defined Terms
  
1
      1.02
  
Other Interpretive Provisions
  
27
      1.03
  
Accounting Terms
  
27
      1.04
  
Rounding
  
28
      1.05
  
References to Agreements and Laws
  
28
      1.06
  
Times of Day
  
28
      1.07
  
Letter of Credit Amounts
  
28
ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS
  
28
      2.01
  
Loans
  
28
      2.02
  
Committed Borrowings, Conversions and Continuations of Loans
  
29
      2.03
  
Letters of Credit
  
30
      2.04
  
Swing Line Loans
  
37
      2.05
  
Voluntary Prepayments
  
39
      2.06
  
Mandatory Prepayments
  
40
      2.07
  
Termination or Reduction of Commitments
  
41
      2.08
  
Repayment of Loans
  
42
      2.09
  
Interest
  
43
      2.10
  
Fees
  
44
      2.11
  
Computation of Interest and Fees
  
44
      2.12
  
Evidence of Debt
  
44
      2.13
  
Payments Generally
  
45
      2.14
  
Sharing of Payments
  
47
      2.15
  
Defaulting Lenders
  
48
ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY
  
49
      3.01
  
Taxes
  
49
      3.02
  
Illegality
  
50
      3.03
  
Inability to Determine Rates
  
51
      3.04
  
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans
  
51
      3.05
  
Funding Losses
  
52
      3.06
  
Matters Applicable to all Requests for Compensation
  
52
      3.07
  
Survival
  
52
      3.08
  
Mitigation of Obligations
  
52
ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
  
53
      4.01
  
Conditions of Initial Credit Extension
  
53
      4.02
  
Conditions to all Credit Extensions
  
58
ARTICLE V.  REPRESENTATIONS AND WARRANTIES
  
58
      5.01
  
Existence, Qualification and Power
  
58
      5.02
  
Authorization; No Contravention
  
59
      5.03
  
Governmental Authorization; Other Consents
  
59
      5.04
  
Binding Effect
  
59
      5.05
  
Financial Statements; No Material Adverse Effect
  
59
      5.06
  
Litigation
  
60



i



--------------------------------------------------------------------------------

      5.07
  
No Default
  
60
      5.08
  
Ownership of Property; Liens
  
60
      5.09
  
Environmental Compliance
  
60
      5.10
  
Insurance
  
61
      5.11
  
Payment of Taxes, Etc.
  
61
      5.12
  
ERISA Compliance
  
61
      5.13
  
Subsidiaries; Equity Interests
  
62
      5.14
  
Margin Regulations; Investment Company Act; Public Utility Holding Company Act
  
62
      5.15
  
Disclosure
  
62
      5.16
  
Compliance with Laws
  
62
      5.17
  
Intellectual Property; Licenses, Etc.
  
62
      5.18
  
Perfection of Security Interests
  
63
      5.19
  
Solvency
  
63
      5.20
  
Casualty, Force Majeure, Etc.
  
63
      5.21
  
Existing Debt
  
63
      5.22
  
Surviving Debt
  
63
      5.23
  
Existing Liens
  
63
      5.24
  
Leased Real Property
  
63
      5.25
  
Investments
  
64
      5.26
  
Material Contracts, Etc
  
64
      5.27
  
Licenses, Permits, Etc.
  
64
      5.28
  
Labor Relations
  
64
      5.29
  
Senior Indebtedness
  
64
      5.30
  
Compliance with HIPAA.
  
64
ARTICLE VI.  AFFIRMATIVE COVENANTS
  
64
      6.01
  
Financial Statements
  
65
      6.02
  
Certificates; Other Information
  
65
      6.03
  
Notices
  
68
      6.04
  
Payment of Obligations
  
69
      6.05
  
Preservation of Existence, Etc.
  
69
      6.06
  
Maintenance of Properties
  
69
      6.07
  
Maintenance of Insurance
  
69
      6.08
  
Compliance with Laws
  
69
      6.09
  
Books and Records
  
69
      6.10
  
Inspection Rights
  
69
      6.11
  
Use of Proceeds
  
70
      6.12
  
Covenant to Guarantee Obligations and Give Security
  
70
      6.13
  
Further Assurances
  
72
      6.14
  
Performance of TechRx Documents
  
72
      6.15
  
Compliance with Environmental Laws
  
72
      6.16
  
Preparation of Environmental Reports
  
72
      6.17
  
Compliance with Terms of Leaseholds
  
73
      6.18
  
Cash Concentration Accounts
  
73
      6.19
  
Performance of Material Contracts
  
73
      6.20
  
Application of Escrowed Funds
  
73
      6.21
  
NDC Plaza Mortgage
  
73



ii



--------------------------------------------------------------------------------

 
ARTICLE VII.  NEGATIVE COVENANTS
    
      7.01
  
Liens
  
74
      7.02
  
Investments
  
75
      7.03
  
Indebtedness
  
76
      7.04
  
Fundamental Changes
  
77
      7.05
  
Dispositions
  
78
      7.06
  
Restricted Payments
  
78
      7.07
  
Change in Nature of Business
  
79
      7.08
  
Transactions with Affiliates
  
79
      7.09
  
Burdensome Agreements
  
79
      7.10
  
Use of Proceeds
  
79
      7.11
  
Financial Covenants
  
79
      7.12
  
Capital Expenditures
  
81
      7.13
  
Lease Obligations
  
81
      7.14
  
Amendments of Organization Documents
  
82
      7.15
  
Accounting Changes
  
82
      7.16
  
Prepayments, Etc., of Indebtedness
  
82
      7.17
  
Amendment, Etc., of Related Documents
  
82
      7.18
  
Partnerships, Etc.
  
82
      7.19
  
Speculative Transactions
  
82
      7.20
  
Formation of Subsidiaries
  
82
      7.21
  
Amendment, Etc., of Material Contracts
  
82
ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES
  
83
      8.01
  
Events of Default
  
83
      8.02
  
Remedies upon Event of Default
  
85
      8.03
  
Application of Funds
  
85
ARTICLE IX.  ADMINISTRATIVE AGENT AND AGENT-RELATED PERSONS, ETC.
  
86
      9.01
  
Appointment and Authorization of Administrative Agent
  
86
      9.02
  
Delegation of Duties
  
87
      9.03
  
Liability of Administrative Agent, Etc.
  
87
      9.04
  
Reliance by Administrative Agent
  
87
      9.05
  
Notice of Default
  
88
      9.06
  
Credit Decision; Disclosure of Information by Administrative Agent
  
88
      9.07
  
Indemnification of Administrative Agent
  
89
      9.08
  
Administrative Agent in its Individual Capacity
  
89
      9.09
  
Successor Administrative Agent
  
89
      9.10
  
Administrative Agent May File Proofs of Claim
  
90
      9.11
  
Collateral and Guaranty Matters
  
91
      9.12
  
Other Agents; Arrangers and Managers
  
92
ARTICLE X.  MISCELLANEOUS
    
    10.01
  
Amendments, Etc.
  
92
    10.02
  
Notices and Other Communications; Facsimile Copies
  
94
    10.03
  
No Waiver; Cumulative Remedies
  
95
    10.04
  
Attorney Costs, Expenses and Taxes
  
95
    10.05
  
Indemnification by the Borrower
  
96
    10.06
  
Payments Set Aside
  
97
    10.07
  
Successors and Assigns
  
97



iii



--------------------------------------------------------------------------------

 
    10.08
  
Confidentiality
  
100
    10.09
  
Set-off
  
101
    10.10
  
Interest Rate Limitation
  
102
    10.11
  
Counterparts
  
102
    10.12
  
Integration
  
102
    10.13
  
Survival of Representations and Warranties
  
102
    10.14
  
Severability
  
102
    10.15
  
Tax Forms
  
103
    10.16
  
TechRx Guaranty
  
104
    10.17
  
Governing Law
  
105
    10.18
  
Waiver of Right to Trial by Jury
  
105
    10.19
  
Binding Effect
  
106
SIGNATURES
       
S-1



iv



--------------------------------------------------------------------------------

 
SCHEDULES
 
 
II
  
Guarantors
2.01
  
Commitments and Pro Rata Shares
5.05
  
Supplement to Interim Financial Statements
5.08
  
Owned Real Property
5.13
  
Subsidiaries and Other Equity Investments
5.17
  
Intellectual Property
5.21
  
Existing Debt
5.22
  
Surviving Debt
5.24
  
Leased Real Property
5.25
  
Investments
5.26
  
Material Contracts
7.01
  
Existing Liens
10.02
  
Administrative Agent’s Office, Certain Addresses for Notices

 
EXHIBITS
 
Form of
 
 
A
  
Committed Loan Notice
B
  
Swing Line Loan Notice
C-1
  
Revolving Credit Note
C-2
  
Term Note
C-3
  
Swing Line Note
D
  
Compliance Certificate
E
  
Assignment and Assumption
F
  
Guaranty
G
  
Opinion Matters
H
  
Security Agreement



v



--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
This CREDIT AGREEMENT is entered into as of November 26, 2002, among NDCHEALTH
CORPORATION, a Delaware corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc. (“MLC”), as Administrative Agent (as defined below) and as Swing Line
Lender, CREDIT SUISSE FIRST BOSTON, as syndication agent (in such capacity,
together with any successor thereto, the “Syndication Agent”), BANK OF AMERICA,
N.A., as documentation agent (in such capacity, together with any successor
thereto, the “Documentation Agent”), LASALLE BANK NATIONAL ASSOCIATION, as L/C
Issuer, and MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED (“ML&Co.”) and CREDIT SUISSE FIRST BOSTON (“CSFB”), as joint lead
arrangers and joint bookrunners (in such capacities, the “Arrangers”).
 
PRELIMINARY STATEMENTS
 
The Borrower has requested that the Lenders extend to it a revolving credit
facility and a term facility (together, the “Credit Facilities”) in the
aggregate principal amount of $225,000,000, and the Lenders are willing to do so
but only on the terms and conditions set forth herein.
 
The proceeds from the Credit Facilities will be used, together with the proceeds
of the Senior Subordinated Notes described in the immediately succeeding
paragraph, (a) to refinance loans outstanding under the existing $150,000,000
credit facility among the Borrower, the financial institutions party thereto,
and SunTrust Bank, as agent (as amended or otherwise modified prior to the date
hereof, the “Existing Credit Facility”) in an aggregate principal amount equal
to approximately $91,000,000 plus accrued interest thereon, (b) to deposit funds
into an escrow account (the “Escrow Account”) satisfactory to the Administrative
Agent and the Arrangers in an amount sufficient to redeem $143,750,000 of
existing 5% convertible subordinated debentures due November 1, 2003 of the
Borrower (the “5% Debentures”) and pay related stated call premiums and interest
on the 5% Debentures (the “Escrowed Funds”), (c) to pay related fees and
expenses and (d) for working capital and general corporate purposes of the
Borrower and its Subsidiaries. The refinancing of the Existing Credit Facility
and the escrow of funds necessary to redeem the 5% Debentures and pay related
stated call premiums and interest is hereinafter referred to as the
“Refinancing”.
 
Concurrently with the closing of the Credit Facilities and in connection with
the consummation of the Refinancing, the Borrower will, in order to obtain the
remaining portion of the financing necessary to consummate the Refinancing,
issue and sell Senior Subordinated Notes (as hereinafter defined), in a public
or private placement, in an aggregate principal amount of $200,000,000 on terms
and conditions satisfactory to the Administrative Agent and the Arrangers.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby covenant and agree as follows:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
 
    Defined Terms.     As used in this Agreement, the following terms shall have
the meanings set forth below:



1



--------------------------------------------------------------------------------

 
“Administrative Agent” means Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., in its capacity as administrative agent under
any of the Loan Documents, its assignee pursuant to the MLC Affiliate
Assignment, or any other successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 5% or more of
the securities or other Equity Interests having ordinary voting power for the
election of directors, managing general partners or the equivalent.
 
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, each Arranger, together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of each of such Persons and
Affiliates.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Credit Exposures” means, at any time, the sum of (a) the unused
portion, if any, of the Revolving Credit Commitment then in effect, (b) the
unused portion, if any, of each Term Commitment then in effect and (c) the Total
Outstandings at such time.
 
“Agreement” means this Credit Agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.
 
“Annualized” means:
 
(a)    with respect to the first four full fiscal quarters following the Closing
Date and any period thereafter, for purposes of calculating Consolidated
Interest Charges and tax expenses, the amount of such Consolidated Interest
Charges or tax expenses for the four full fiscal quarters ending on or prior to
such date of determination, and
 
(b)    with respect to the first three full fiscal quarters following the
Closing Date,
 
(i)    for purposes of calculating Consolidated Interest Charges, (A) for the
first full fiscal quarter after the Closing Date, Consolidated Interest Charges
for such fiscal quarter plus an amount equal to three times Consolidated
Interest Charges for such quarter, (B) for the second full fiscal quarter after
the Closing Date, the sum of Consolidated Interest Charges for such fiscal
quarter and for the prior fiscal quarter plus an amount equal to two times
Consolidated Interest Charges for such quarters, and (C) for the third full
fiscal quarter after the Closing



2



--------------------------------------------------------------------------------

Date, the sum of Consolidated Interest Charges for such fiscal quarter and for
the prior two fiscal quarters plus an amount equal to four times Consolidated
Interest Charges for such quarters, divided by three, and
 
(ii) for purposes of calculating tax expenses, (A) for the first full fiscal
quarter after the Closing Date, tax expenses for such fiscal quarter multiplied
by four, (B) for the second full fiscal quarter after the Closing Date, the sum
of tax expenses for such fiscal quarter and for the prior fiscal quarter
multiplied by two and (C) for the third full fiscal quarter after the Closing
Date, the sum of tax expenses for such fiscal quarter and for the prior two
fiscal quarters multiplied by four and divided by three.
 
“Applicable Rate” means (a) with respect to Term Loans, a percentage per annum
equal to (i) for Eurodollar Rate Loans, the Eurodollar Rate then in effect for
such Term Loans plus 4.00%; provided in no event shall the Eurodollar Rate
(excluding the applicable margin) then in effect for such Term Loans be less
than 2.00% per annum at any time, and (ii) for Base Rate Loans, the Base Rate
then in effect for such Term Loans plus 3.00%; (b) with respect to Revolving
Credit Loans (including Letters of Credit), a percentage per annum equal to (i)
during the period from the Closing Date to the date of delivery to the
Administrative Agent of the Borrower’s financial statements pursuant to Section
6.01(b) for the first two full fiscal quarters of the Borrower following such
date, (x) for Eurodollar Rate Loans, the Eurodollar Rate then in effect for such
Revolving Credit Loan (or Letter of Credit, as the case may be) plus 3.25%, and
(y) for Base Rate Loans, the Base Rate then in effect for such Revolving Credit
Loan plus 2.25%, and (ii) thereafter, from time to time, the following
percentages per annum, based upon the Consolidated Total Leverage Ratio as set
forth below and (c) with respect to the Commitment Fee, a percentage per annum
equal to 0.50%:
 
Applicable Rate
         
Eurodollar
Rate +
              

--------------------------------------------------------------------------------

    
Pricing
Level
  
Consolidated Total Leverage Ratio
  
Letters of
Credit
  
Base
Rate

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

I
  
Greater than or equal to 3.00:1.00
  
3.25%
  
2.25%
II
  
Greater than or equal to 2.50:1.00 but less than Level I
  
3.00%
  
2.00%
III
  
Greater than or equal to 2.00:1.00 but less than Level II
  
2.75%
  
1.75%
IV
  
Less than 2.00:1.00
  
2.50%
  
1.50%

 
 



3



--------------------------------------------------------------------------------

The Applicable Rate for each Revolving Credit Loan, commissions on Letters of
Credit and Commitment Fees shall be determined by reference to the Consolidated
Total Leverage Ratio in effect from time to time; provided, however, that (A) no
change in the Applicable Rate shall be effective until five Business Days after
the date on which the Administrative Agent receives the financial statements
required to be delivered pursuant to Section 6.01(a) or (b), as the case may be,
and a duly completed Compliance Certificate signed by a Responsible Officer of
the Borrower demonstrating such Consolidated Total Leverage Ratio and (B) the
Applicable Rate shall be at Pricing Level I for so long as the Borrower has not
submitted to the Administrative Agent the information described in clause (A) of
this proviso as and when required under Section 6.01(a) or (b), as the case may
be, and, in the case of Revolving Credit Loans and Letters of Credit, for so
long as an Event of Default shall have occurred and be continuing if requested
by the Required Lenders.
 
“Appropriate Lender” means, at any time, with respect to (a) the Term Facility,
a Lender that has a Term Commitment at such time, (b) the Revolving Credit
Facility, a Lender that has a Revolving Credit Commitment at such time, (c) the
Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if the other Revolving
Credit Lenders have made L/C Advances pursuant to Section 2.03(c) that are
outstanding at such time, each such other Revolving Credit Lender, and (d) with
respect to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.
 
“Arrangers” has the meaning specified in the heading hereof.
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements or other charges of any law firm or other external counsel
actually incurred.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended May 31, 2002, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.
 
“Availability Period” means the period from (but excluding) the Closing Date to
the earliest of (a) the Maturity Date for the Revolving Credit Facility, (b) the
date of termination of the Aggregate Commitments pursuant to Section 2.07, and
(c) the date of termination of the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions and of the Swing Line Lender to make Swing Line Loans pursuant
to Section 8.02.



4



--------------------------------------------------------------------------------

 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus  1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced or established from time to time by
the Administrative Agent as its “prime rate.” The “prime rate” is a rate set or
established by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate, and is not necessarily
the lowest rate quoted by the Administrative Agent. Any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.
 
“Borrower” has the meaning specified in the heading hereof.
 
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
180 days from the date of issuance thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender or a member of the Federal Reserve System, issues (or the parent of which
issues) commercial paper rated as described in clause (c) below, is organized
under the laws of the United States or any State thereof and has combined
capital and surplus of at least $1 billion or (c) commercial paper in an
aggregate amount of no more than $2,000,000 per issuer outstanding at any time,
issued by any corporation organized under the laws of any State of the United
States and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or
“A-1” (or the then equivalent grade) by S&P.
 
“Change of Control” means, with respect to any Person, an event or series of
events by which:
 
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the



5



--------------------------------------------------------------------------------

board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
 
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)    the Borrower shall have entered into a contract or arrangement that, upon
consummation thereof, will result in any Person or two or more Persons acting in
concert acquiring the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities; or
 
(d)    the occurrence of any “Change in Control” as defined in and for purposes
of the Senior Subordinated Note Documents.
 
“Closing Date” means the first date on which all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or, in the
case of Section 4.01(c), waived or deferred by the Person entitled to receive
the applicable payment).
 
“Code” means the Internal Revenue Code of 1986, as amended and otherwise
modified and in effect from time to time.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Documents” means the Security Agreement and any other agreement that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.
 
“Commitment” means, (a) as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in a principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 hereto or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable,



6



--------------------------------------------------------------------------------

 
as such amount may be adjusted from time to time in accordance with this
Agreement, and (b) as to each Revolving Credit Lender, its obligation to (i)
make Revolving Credit Loans to the Borrower pursuant to Section 2.01(a), (ii)
purchase participations in L/C Obligations and (iii) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
“Commitment Fee” has the meaning specified in Section 2.10(a).
 
“Committed Borrowing” means a Term Loan Borrowing and/or a Revolving Credit
Borrowing, as applicable.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A, which in each case if requested by
the Administrative Agent shall include (i) a statement of the Consolidated Total
Leverage Ratio and the Consolidated Senior Leverage Ratio then in effect both
before and after giving effect to such Committed Borrowing, conversion or
continuation, (ii) a statement that such Consolidated Total Leverage Ratio
complies with Section 7.11(a) and such Consolidated Senior Leverage Ratio
complies with Section 7.11(b) and (iii) an exhibit showing the calculations made
in determining such Consolidated Total Leverage Ratio and such Consolidated
Senior Leverage Ratio.
 
“Compensation Period” has the meaning specified in Section 2.13(c).
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Annualized Consolidated Interest Charges for
such period, (ii) the sum of federal, state, local and foreign income taxes
accrued, whether or not paid in cash during such period by the Borrower and its
Subsidiaries for such period, (iii) the amount of depreciation and amortization
expense deducted in determining such Consolidated Net Income, (iv) all non-cash
items reducing such Consolidated Net Income for such period for which no cash
outlay or cash receipt is reasonably foreseeable, and (v) without duplication of
amounts computed under a non-cash charge related to any future write-down of the
MedUnite Investment deducted in determining such Consolidated Net Income for
such period in an aggregate amount not to exceed $12,500,000; provided that such
non-cash charge shall only be added back to Consolidated Net Income if a
Responsible Officer of the Borrower shall have certified in writing to the
Administrative Agent that such charge has no cash or revenue impact on the
Consolidated financial statements of the Borrower for such Period, and minus (b)
all non-cash items increasing Consolidated Net Income for such period for which
no cash outlay or cash receipt is reasonably foreseeable
 
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) the remainder of (i) Consolidated EBITDA for the period of the
four fiscal quarters ending on such date less (ii) capital expenditures for the
period of the four prior fiscal quarters ending on such date to (b) the sum of
(i) Annualized Consolidated Interest Charges plus (ii) tax



7



--------------------------------------------------------------------------------

 
expenses for the period of the four prior fiscal quarters ending on such date
plus (iii) scheduled debt amortization payments (as initially scheduled upon the
incurrence of such debt) for the period of the next four fiscal periods after
such date.
 
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest expense in accordance with GAAP, whether
or not paid in cash during such period, and (b) the portion of rent expense of
the Borrower and its Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP.
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a Consolidated basis, the net income (as determined in
accordance with GAAP) of the Borrower and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period.
 
“Consolidated Senior Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a)
Revolving Credit Outstandings and (b) the Outstanding Amount of all Term Loans
and (c) all other Indebtedness described in clauses (a), (b), (d) and (f) of the
definition of Indebtedness which has not been subordinated to other
Indebtedness.
 
“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four prior fiscal quarters most
recently ended for which the Borrower is required to deliver financial
statements pursuant to Section 6.01(a) or (b).
 
“Consolidated Total Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) the outstanding principal amount of all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) the outstanding principal amount of
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all indebtedness described in clauses (a),
(b), (d), (f) and (g) (limited in the case of clause (g) to payments in respect
of such Equity Interests or such warrants, rights or options to acquire such
Equity Interests for which the amounts are fixed or otherwise determinable on
such date of determination) of the definition of Indebtedness, (g) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Borrower or any Subsidiary, and (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary, and whether or not such indebtedness is subordinated to any other
indebtedness.



8



--------------------------------------------------------------------------------

 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date less the principal
amount of Indebtedness under the 5% Debentures in an amount not to exceed the
amount of Escrowed Funds related thereto to (b) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended for which the Borrower is
required to deliver financial statements pursuant to Section 6.01(a) or (b).
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” has the meaning specified in the definition of “Affiliate.”
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Credit Facilities” has the meaning specified in the first introductory
paragraph hereof.
 
“CSFB” has the meaning specified in the heading hereof.
 
“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.
 
“Current Liabilities” of any Person means (a) all Indebtedness of such Person
that by its terms is payable on demand or matures within one year after the date
of determination (excluding any Indebtedness renewable or extendible, at the
option of such Person, to a date more than one year from such date or arising
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date)
and (b) all other items (including taxes accrued as estimated) that in
accordance with GAAP would be classified as current liabilities of such Person.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to (a) in the case of Eurodollar
Rate Loans, the sum of (i) the Applicable Rate then applicable to Eurodollar
Rate Loans, plus (ii) 2% per annum, and (b) for Base Rate Loans and for all
other purposes other than Base Rate Loans, the sum of (i) the Applicable Rate
then applicable to Base Rate Loans plus (ii) 2% per annum, in each case to the
fullest extent permitted by applicable Laws.
 
“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to the Administrative Agent or any other
Lender hereunder or under any other Loan Document at or prior to such time which
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender to (a) the L/C Issuer



9



--------------------------------------------------------------------------------

 
pursuant to Section 2.03(c) to purchase a portion of an L/C Obligation made by
the L/C Issuer, (b) the Administrative Agent pursuant to Section 2.13(c) to
reimburse the Administrative Agent for the amount of any Loan made by the
Administrative Agent for the account of such Lender, (c) any other Lender
pursuant to Section 2.14 to purchase any participation in Loans or L/C
Obligations owing to such other Lender and (d) the Administrative Agent or the
L/C Issuer pursuant to Section 9.07 to reimburse the Administrative Agent or the
L/C Issuer for such Lender’s ratable share of any amount required to be paid by
the Lenders to the Administrative Agent or the L/C Issuer as provided therein.
In the event that a portion of a Defaulted Amount shall be deemed paid pursuant
to Section 2.15(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.
 
“Defaulted Loan” means, with respect to any Lender at any time, the portion of
any Loan required to be made by such Lender to the Borrower pursuant to Section
2.01 at or prior to such time which has not been made by such Lender or by the
Administrative Agent for the account of such Lender pursuant to Section 2.13(c)
as of such time. In the event that a portion of a Defaulted Loan shall be deemed
made pursuant to Section 2.15(a), the remaining portion of such Defaulted Loan
shall be considered a Defaulted Loan originally required to be made pursuant to
Section 2.01 on the same date as the Defaulted Loan so deemed made in part.
 
“Defaulting Lender” means any Appropriate Lender that (a) has failed to fund any
portion of the Loans or participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a proceeding under any Debtor Relief Laws.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including any capital stock of subsidiaries) by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is created or organized in the
United States or under the Laws of the United States or any State therein.
 
“Eligible Assignee” has the meaning specified in Section 10.07(g).
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law or Hazardous Material or arising
from alleged injury or threat to health, safety or the environment, including,
without limitation, (a) by any Governmental Authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
Governmental Authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the



10



--------------------------------------------------------------------------------

 
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Plan amendment as a termination, under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Section 4062(e), 4063 or 4064 of ERISA upon
any Loan Party or any ERISA Affiliate.
 
“Escrow Account” has the meaning specified in the second introductory paragraph
hereof.
 
“Escrow Account Agreement” means the account agreement dated as of the date
hereof by and among the Administrative Agent, the Company and the Escrow Agent
with respect to the Escrow Account, as amended or otherwise modified from time
to time.



11



--------------------------------------------------------------------------------

 
“Escrow Agent” means LaSalle Bank National Association
 
“Escrowed Funds” has the meaning specified in the second introductory paragraph
hereof.
 
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan:
 
(a)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or
 
(b)    if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or
 
(c)    if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by the Administrative Agent and
with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 4:00 p.m. (London time) two
Business Days prior to the first day of such Interest Period.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any period,
 
(a)    the sum of:
 
(i)    Consolidated Net Income (or loss) of the Borrower and its Subsidiaries
for such period plus
 
(ii)    the aggregate amount of all non-cash charges deducted in arriving at
such Consolidated Net Income (or loss) plus
 
(iii)    if there was a net increase in Consolidated Current Liabilities of the
Borrower and its Subsidiaries during such period, the amount of such net
increase plus



12



--------------------------------------------------------------------------------

 
(iv)    if there was a net decrease in Consolidated Current Assets (excluding
cash and Cash Equivalents) of the Borrower and its Subsidiaries during such
period, the amount of such net decrease less
 
(b)    the sum of:
 
(i)    the aggregate amount of all non-cash credits included in arriving at such
Consolidated Net Income (or loss) plus
 
(ii)    if there was a net decrease in Consolidated Current Liabilities of the
Borrower and its Subsidiaries during such period, the amount of such net
decrease plus
 
(iii)    if there was a net increase in Consolidated Current Assets (excluding
cash and Cash Equivalents) of the Borrower and its Subsidiaries during such
period, the amount of such net increase plus
 
(iv)    the aggregate amount of capital expenditures incurred during such period
to the extent permitted by Section 7.12 plus
 
(v)    without duplication, the aggregate principal amount of all repayments or
payments of the Term Loans and scheduled repayments of other Indebtedness
(excluding repayments and payments made pursuant to that certain customer note
previously disclosed to the Administrative Agent in the aggregate amount of
$11,375,000 dated as of October 31, 2001), in each case, that are actually made.
 
“Existing Credit Facility” has the meaning specified in the second introductory
paragraph hereof.
 
“Existing Debt” means Indebtedness of the Borrower and its Subsidiaries
outstanding immediately before giving effect to the consummation of the
Transaction.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business from the proceeds of
insurance (including, without limitation, any key man life insurance but
excluding proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings) and condemnation awards (and
payments in lieu thereof) in respect of real property constituting Collateral;
provided, however, that an Extraordinary Receipt shall not include cash receipts
received from proceeds of insurance or condemnation awards (or payments in lieu
thereof) to the extent that such proceeds or awards in respect of loss or damage
to equipment, fixed assets or real property are applied (or in respect of which
expenditures were previously incurred) to replace or repair the equipment, fixed
assets or real property in respect of which such proceeds were received in
accordance with the terms of the Loan Documents, so long as such application is
made within 6 months after the occurrence of such damage or loss and does not
exceed $10,000,000 in the aggregate.
 
“Facility” means the Term Facility, the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the context may require.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve



13



--------------------------------------------------------------------------------

 
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank on the Business Day next succeeding such day; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
 
“Fee Letters” means (a) the Credit Facilities Fee Letter, dated October 28,
2002, among the Borrower, ML&Co., MLCC and CSFB, (b) the Supplemental Fee
Letter, dated November 19, 2002, among the Borrower, ML&Co., MLCC and CSFB, and
(c) the Administrative Agent Fee Letter, dated November 19, 2002, between the
Borrower and the Administrative Agent.
 
“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on May 31 in any calendar year.
 
“5% Debentures” has the meaning specified in the second introductory paragraph
herein.
 
“Foreign Lender” has the meaning specified in Section 10.15.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” has the meaning specified in Section 10.07(g).
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination, consistently applied.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Granting Lender” has the meaning specified in Section 10.07(h).
 
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (b) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (d) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term “Guarantee” shall
not include endorsements for collection or deposits in the ordinary course of
business. The amount of any Guarantee shall be



14



--------------------------------------------------------------------------------

 
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
 
“Guarantors” means, collectively, the Material Subsidiaries of the Borrower
listed on Schedule II hereto and each other Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty pursuant to Section 6.12.
 
“Guaranty” has the meaning specified in Section 4.01(a)(ix).
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“ICC” has the meaning specified in Section 2.03(h).
 
“Incentive Plan” means that certain National Data Corporation Amended and
Restated 2000 Long-Term Incentive Plan approved by the stockholders of the
Borrower on October 28, 1999, as amended and restated by the Board of Directors
of the Borrower on September 19, 2000 and December 19, 2000.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)    net obligations of such Person under any Swap Contract;
 
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 120 days after the date on which each
such trade payable or account payable was created) unless and for so long as
such trade payables are being disputed in good faith and by appropriate
proceedings diligently conducted;
 
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)    capital leases and Synthetic Lease Obligations;



15



--------------------------------------------------------------------------------

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests excluding any non-cash exercise of any of the foregoing, valued, in
the case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;
 
(h)    all Guarantees of such Person in respect of any of the foregoing; and
 
(i)    all indebtedness and other payment obligations referred to in clauses (a)
through (h) above of another Person secured by (or for which the holder of such
indebtedness or other payment obligations has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness or
other payment obligations.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indemnified Liabilities” has the meaning specified in Section 10.05.
 
“Indemnitees” has the meaning specified in Section 10.05.
 
“Information” has the meaning specified in Section 10.08.
 
“Information Memorandum” means the confidential information memorandum dated
November, 2002 containing information supplied by the Borrower and used by the
Arrangers in connection with the syndication of the Commitments.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date for such Loan; provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date for such Loan.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:
 
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;



16



--------------------------------------------------------------------------------

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(c)    no Interest Period for any Loan shall extend beyond the Maturity Date for
such Loan;
 
(d)    there shall be no more than 6 Interest Periods in effect at any one time;
and
 
(e)    from and after the fifth business day after the Closing Date, Interest
Periods of 14 days may be selected until the thirtieth day after the Closing
Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor incurs
debt of the types referred to in clause (h) or (i) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person, or (d) any other investment in
another Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
“IP Rights” has the meaning set forth in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Pro Rata Share.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
 
“L/C Issuer” means LaSalle Bank National Association in its capacity as issuer
of Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.



17



--------------------------------------------------------------------------------

 
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.
 
“Lender Fund” has the meaning specified in Section 10.07(g).
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the unused amount of the Aggregate Commitments under the
Revolving Credit Facility at such time. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Credit Facility.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
 
“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranty, (d)
the Collateral Documents, (e) the Fee Letters, (f) each Letter of Credit
Application, (g) the Escrow Account Agreement, (h) each Secured Swap Contract
and (g) each other certificate or document executed by the Borrower or any of
its Affiliates in connection herewith or therewith.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor, and
individually, any of the Loan Parties.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, operations, financial condition, liabilities
(contingent or otherwise), properties or prospects of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Loan Parties taken as a whole to perform their obligations
under any Loan Document to which they are a party; or (c) a material adverse
effect upon the legality,



18



--------------------------------------------------------------------------------

 
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
 
“Material Contract” means, with respect to the Borrower or any Subsidiary, the
Incentive Plan and each other contract to which the Borrower or such Subsidiary
is a party involving aggregate consideration payable to or by such Person of
$5,000,000 or more in any year or otherwise material to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or such Subsidiary.
 
“Material Subsidiary” means each Guarantor set forth on Schedule II and any new
Domestic Subsidiary formed or acquired after the Closing Date that has
Consolidated revenue or assets or Consolidated Net Income in an amount that
exceeds the Single Subsidiary Threshold.
 
“Maturity Date” means (a) in the case of the Revolving Credit Facility, November
30, 2007, and (b) in the case of the Term Facility, November 30, 2008.
 
“Maximum Rate” has the meaning specified in Section 10.10.
 
“MedUnite Investment” means those certain investments made by the Borrower in
MedUnite, Inc. during (a) the first fiscal quarter of Fiscal Year 2002 and (b)
the third fiscal quarter of Fiscal Year 2002 which were valued at $52,711,349.00
in the aggregate as of May 30, 2002.
 
“ML&Co.” has the meaning specified in the heading hereof.
 
“MLC” has the meaning specified in the heading hereof.
 
“MLC Affiliate Assignment” has the meaning specified in Section 9.09.
 
“MLCC” means Merrill Lynch Capital Corporation.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA) that is subject to Title IV of ERISA and to which
any Loan Party or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
 
“NDC Plaza Property” means the NDC Plaza property in Atlanta, Georgia owned by
the Borrower.
 
“NDC Plaza Transaction” means the potential sale and leaseback of the NDC Plaza
Property.
 
“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset or the incurrence or issuance of any Indebtedness or
the sale or issuance of any Equity Interests (including, without limitation, any
capital contribution) by any Person, or any Extraordinary Receipt received by or
paid to or for the account of any Person, the aggregate amount of cash received
from time to time (whether as initial consideration or through payment or
disposition of deferred consideration or as a refund) by or on behalf of such
Person in connection with such transaction after deducting therefrom only
(without duplication) (a) reasonable and customary brokerage commissions,
underwriting fees and discounts, legal fees, finder’s fees and



19



--------------------------------------------------------------------------------

 
other similar fees and commissions, (b) the amount of taxes payable in
connection with or as a result of such transaction, (c) the amount of any
reserves taken in accordance with GAAP against liabilities incurred in
connection with such asset sale, and (d) the amount of any Indebtedness secured
by a Lien on such asset that, by the terms of the agreement or instrument
governing such Indebtedness, is required to be repaid upon such disposition, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or accrued for future
payments within 90 days after consummation of such disposition to a Person that
is not an Affiliate of such Person or any Loan Party or any Affiliate of any
Loan Party and are properly attributable to such transaction or to the asset
that is the subject thereof; provided, however, that in the case of amounts
deducted but not actually paid or that are not then payable, if at the time such
amounts are paid the amount so deducted exceeds the amount actually paid, then
an amount equal to such excess shall constitute “Net Cash Proceeds” for all
purposes hereunder.
 
“Note” means a Revolving Credit Note or a Term Note or the Swing Line Note, as
the context may require.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption and any Secured Swap Contract),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include (a) the obligation to pay principal, interest,
Letter of Credit commissions, charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by any Loan Party under any
Loan Document and (b) the obligation of any Loan Party to reimburse any amount
in respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” has the meaning specified in Section 3.01(b).
 
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.



20



--------------------------------------------------------------------------------

 
“Participant” has the meaning specified in Section 10.07(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Title IV of ERISA and is sponsored or
maintained by any Loan Party or any ERISA Affiliate or to which any Loan Party
or any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Loan Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Pledged Debt” has the meaning set forth in the Security Agreement.
 
“Pro Rata Share” means, (a) for the Revolving Credit Facility, with respect to
each Revolving Credit Lender at any time, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the Revolving Credit Commitment of such Lender at such time and the denominator
of which is the amount of the Revolving Credit Facility at such time; provided
that if the commitment of each Revolving Credit Lender to make Revolving Credit
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated or expired pursuant to Section 8.02 or otherwise, then the Pro
Rata Share of each Revolving Credit Lender shall be determined based on the
Revolving Credit Outstandings of such Revolving Credit Lender, and (b) for the
Term Facility, with respect to each Term Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Term Commitment of such Lender at such
time and the denominator of which is the amount of the Term Facility at such
time; provided that if the commitment of each Term Lender to make Term Loans has
been terminated or expired pursuant to Section 8.02 or otherwise, then the Pro
Rata Share of each Term Lender shall be determined based on the Term
Outstandings of such Term Lender. The initial Pro Rata Share of each Lender for
each of the Term Facility and the Revolving Credit Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
 
“Qualified Foreign Subsidiary” means any non-Domestic Subsidiary that has
Consolidated revenue or assets or Consolidated Net Income in an amount that
exceeds the Single Subsidiary Threshold and for which the execution by such
non-Domestic Subsidiary of a guaranty of the Obligations of the Loan Parties
under the Loan Documents or the grant of a security interest in part or all of
its assets will not result in a material adverse tax consequence to the Borrower
and its Subsidiaries, taken as a whole.
 
“Reduction Amount” has the meaning specified in Section 2.06(f).
 
“Refinancing” has the meaning specified in the second introductory paragraph
hereto.
 
“Register” has the meaning set forth in Section 10.07(c).



21



--------------------------------------------------------------------------------

 
“Related Documents” means the Senior Subordinated Note Documents, the TechRx
Documents and any intercompany notes issued pursuant to Section 7.03(d).
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Loans, a Committed Loan Notice, (b) with respect
to an L/C Credit Extension, a Letter of Credit Application, and (c) with respect
to a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Required Revolving Credit Lenders” means Revolving Credit Lenders holding more
than 50% of the Aggregate Commitments under the Revolving Credit Facility or, if
such Commitments have expired or terminated, more than 50% of the Revolving
Credit Outstandings.
 
“Required Term Lenders” means Term Lenders holding more than 50% of the
Aggregate Commitments under the Term Facility or, if such Commitments have
expired or terminated, more than 50% of the Term Outstandings.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or of any option,
warrant or other right to acquire any such capital stock or other Equity
Interest, or on account of any return of capital to the Borrower’s stockholders,
partners or members (or the equivalent Persons thereof) or any issuance or sale
of any Equity Interests or acceptance of any capital contributions.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type made by the Revolving Credit Lenders
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Appropriate Lenders pursuant to Section 2.01(a).
 
“Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender, its obligation to (a) make Revolving Credit Loans to the Borrower
pursuant to Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line



22



--------------------------------------------------------------------------------

 
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Revolving Credit Commitment” or, if such Lender has entered into
one or more Assignment and Assumptions, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 10.07(c) as
such Lender’s “Revolving Credit Commitment,” as such amount may be reduced at or
prior to such time pursuant to Section 2.07.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(a).
 
“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit C-1,
evidencing the aggregate indebtedness of the Borrower to such Revolving Credit
Lender resulting from the Revolving Credit Loans, L/C Advances and Swing Line
Loans made by such Revolving Credit Lender, as amended, endorsed or otherwise
modified from time to time.
 
“Revolving Credit Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, all L/C Obligations and all Swing Line Loans.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each joint agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.01(c), and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.
 
“Secured Swap Contract” means any Swap Contract required or permitted under this
Agreement that is entered into by and between the Borrower and any Swap Bank.
 
“Security Agreement” has the meaning specified in Section 4.01(a)(viii).
 
“Senior Subordinated Notes” means the 10.5% unsecured senior subordinated notes
of the Borrower due 2012 in an aggregate principal amount of $200,000,000 issued
and sold on the Closing Date pursuant to the Senior Subordinated Note Documents.
 
“Senior Subordinated Note Documents” means the Indenture dated as of the date
hereof among the Borrower, the guarantors party thereto and Regions Bank, as
trustee, the Senior Subordinated Notes and all other agreements, instruments and
other documents pursuant to which the Senior Subordinated Notes have been or
will be issued or otherwise setting forth the terms of the Senior Subordinated
Notes, in each case as such agreement, instrument or other document may



23



--------------------------------------------------------------------------------

 
be amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, to the extent permitted under the terms of the Loan
Documents.
 
“Senior Subordinated Note Financing” means the financing provided pursuant to
the Senior Subordinated Note Documents.
 
“Single Subsidiary Threshold” shall mean an amount equal to (a) five percent
(5%) of the Consolidated total assets of the Borrower and its Subsidiaries, or
(b) five percent (5%) of the Consolidated total revenues or Consolidated Net
Income of the Borrower and its Subsidiaries for the most recent quarter as shown
on the financial statements most recently delivered or required to be delivered
pursuant to Section 6.01(a) or (b), as the case may be.
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“SPC” has the meaning specified in Section 10.07(h).
 
“Specified Default” means any Default under Section 8.01(a), (b) (occurring as a
result of the failure of any Loan Party to comply with Section 7.01, 7.02, 7.03,
7.04, 7.05, 7.07 or 7.10), (e), (f), (g) or (k).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Surviving Debt” means Indebtedness of the Borrower and its Subsidiaries
outstanding immediately before (and permitted hereunder to be outstanding
immediately after) giving effect to the Transaction.
 
“Swap Bank” means any Lender or an Affiliate of a Lender in its capacity as a
party to a Secured Swap Contract.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions,



24



--------------------------------------------------------------------------------

 
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
 
“Swing Line Lender” means Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04 (a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Note” means a promissory note of the Borrower payable to the order
of the Swing Line Lender, in substantially the form of Exhibit C-3, evidencing
the aggregate indebtedness of the Borrower to the Swing Line Lender resulting
from Swing Line Loans made by the Swing Line Lender, as amended, endorsed or
otherwise modified from time to time.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the unused amount of the Aggregate Commitments under the Revolving Credit
Facility at such time. The Swing Line Sublimit is part of, and not in addition
to, the Revolving Credit Facility.
 
“Syndication Agent” has the meaning specified in the heading hereof.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).



25



--------------------------------------------------------------------------------

 
“Taxes” has the meaning specified in Section 3.01(a).
 
“TechRx” means TechRx Incorporated, a Pennsylvania corporation.
 
“TechRx Documents” means, collectively, (a) the Agreement and Plan of Merger
dated as of May 28, 2002 among the Borrower, NDC Acquisition Corp. and TechRx;
(b) the Asset Purchase Agreement dated as of July 1, 2000 among TechRx, National
Data Corporation, National Data Intellectual Property Corporation, NDC Federal
Systems, Inc. and National Data Corporation of Canada, Ltd.; (c) the Loan
Agreement dated as of October 31, 2001 between TechRx, as Borrower and [****],
as Lender; and (d) the Stock Purchase Agreement dated as of July 1, 2000 between
TechRx and National Data Corporation.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type made by the Term Lenders and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Appropriate Lenders pursuant
to Section 2.01(b).
 
“Term Commitment” means, with respect to any Term Lender at any time, the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “Term
Commitment” or, if such Lender has entered into one or more Assignment and
Assumptions, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 10.07(c) as such Lender’s “Term
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.07.
 
“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments at such time.
 
“Term Lender” means, at any time, any Lender that has a Term Commitment at such
time.
 
“Term Loan” has the meaning specified in Section 2.01(b).
 
“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit C-2, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Term Loans made
by such Lender, as amended, endorsed or otherwise modified from time to time.
 
“Term Outstandings” means, on any date, the aggregate outstanding principal
amount of all Term Loans after giving effect to any borrowings and prepayments
or repayments of Term Loans occurring on such date.
 
“Threshold Amount” means $5,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Transaction” means the Refinancing, the extension of the Credit Facilities and
the incurrence of the Senior Subordinated Note Financing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
[****]    Confidential treatment requested. Confidential portions of this page
have been redacted and are subject of a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934 and have been
filed separately with the Securities and Exchange Commission.



26



--------------------------------------------------------------------------------

 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the market value of that
Pension Plan’s assets (excluding any contribution not yet paid), determined in
accordance with the assumptions used for determining the current liability of
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
 
1.02    Other Interpretive Provisions.    With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
 
(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
 
(ii)    The term “including” is by way of example and not limitation.
 
(iii)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03    Accounting Terms.    (a)    All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
 
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Arrangers, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Arrangers and the Lenders financial statements



27



--------------------------------------------------------------------------------

 
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
1.04    Rounding.    Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05    References to Agreements and Laws.    Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
 
1.06    Times of Day.    Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.07    Letter of Credit Amounts.    Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases and decreases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01    Loans.    (a)    Subject to the terms and conditions set forth herein,
each Revolving Credit Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment; provided further, however, that no Revolving Credit
Borrowings shall be made on the Closing Date. Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(a),
prepay under Section 2.05, and reborrow under this Section 2.01(a). Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
 
(b)    Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a single loan (a “Term Loan”) to the Borrower on the
Closing Date in an amount equal to the amount of such Lender’s Term Commitment.
The Term Borrowing shall consist of Term Loans made simultaneously by the Term
Lenders ratably according to their Term



28



--------------------------------------------------------------------------------

 
Commitments. Amounts borrowed under this Section 2.01(b) and repaid or prepaid
may not be reborrowed.
 
(b) During the period prior to the 30th day after the Closing Date, no Loans may
be made or maintained as Eurodollar Rate Loans without the consent of the
Arrangers and the Administrative Agent in their reasonable discretion unless the
Arrangers and the Administrative Agent have reasonably determined that the
primary syndication of the Credit Facilities has been completed, except that
from and after the fifth Business Day after the Closing Date Interest Periods of
14 days may be elected until such 30th day.
 
2.02    Committed Borrowings, Conversions and Continuations of
Loans.    (a)    Each Committed Borrowing, each conversion of Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the
requested date of any Committed Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) one (1) Business Day prior to the requested date of any
Committed Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly (and in any event on
the date of such telephonic notice) by delivery to the Administrative Agent of a
written Committed Loan Notice appropriately completed and signed by a
Responsible Officer of the Borrower. Each Committed Borrowing of, conversion to
or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Committed Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Committed Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
(v) whether such Loans are Term Loans or Revolving Credit Loans and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Committed Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
 
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Pro Rata
Share of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection (a). In the case of a Committed
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by



29



--------------------------------------------------------------------------------

 
(i) crediting the account of the Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Committed Borrowing is given
by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then
the proceeds of such Committed Borrowing shall be applied, first, to the payment
in full of any such L/C Borrowings, second, to the payment in full of any such
Swing Line Loans, and third, to the Borrower, as provided above.
 
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)    The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Appropriate Lenders of any change in the Administrative Agent’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.
 
(e)    After giving effect to all Committed Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect.
 
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Committed Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Committed Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the Loan
to be made by such other Lender on the date of any Committed Borrowing.
 
2.03    Letters of Credit.    (a)    The Letter of Credit Commitment.
 
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower; provided that the L/C Issuer shall not be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Revolving
Credit Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Credit Outstandings
would exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender plus such Revolving
Credit Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans would exceed such Lender’s Revolving



30



--------------------------------------------------------------------------------

Credit Commitment, or (z) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
 
(ii)    The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
 
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
 
(B)    the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Revolving Credit
Lenders have approved such expiry date, it being understood that no such
approval shall be required for the issuance of any Letter of Credit that has an
expiry date of 12 months or less from the date of issuance, but that includes
provision for automatic renewal beyond such 12 month period;
 
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; or
 
(D)    such Letter of Credit is in an initial amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit.
 
(iii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(b)    Procedures for Issuance and Amendment of Letters of Credit.
 
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least three Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as



31



--------------------------------------------------------------------------------

 
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.
 
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.
 
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)    Drawings and Reimbursements; Funding of Participations.
 
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Facility and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in



32



--------------------------------------------------------------------------------

writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
(ii)    Each Revolving Credit Lender (including the Revolving Credit Lender
acting as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Pro Rata Share of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan under the Revolving
Credit Facility to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the L/C Issuer.
 
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
 
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.
 
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is



33



--------------------------------------------------------------------------------

immediately available to the L/C Issuer at a rate per annum equal to the Federal
Funds Rate from time to time in effect. A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
 
(d)    Repayment of Participations.
 
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
 
(e)    Obligations Absolute.    The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
 
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
 
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv)    any payment by the L/C Issuer to the beneficiary under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of



34



--------------------------------------------------------------------------------

Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(v)    any exchange, release or nonperfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower in respect of such
Letter of Credit; or
 
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)    Role of L/C Issuer.    Each Revolving Credit Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuer shall be liable to any Revolving
Credit Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.



35



--------------------------------------------------------------------------------

 
(g)    Cash Collateral.    Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be). For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Revolving Credit Lenders, as collateral for the L/C Obligations, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Revolving Credit Lenders). Derivatives of such term
have corresponding meanings. The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount thereof, the Borrower will, forthwith upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited and held in the deposit accounts at the Administrative
Agent as aforesaid, an amount equal to the excess of (i) such aggregate
Outstanding Amount over (ii) the total amount of funds, if any, then held as
Cash Collateral that the Administrative Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable law, to reimburse the L/C Issuer. So long as
no Default has occurred and is continuing and no Obligations of the Borrower or
any Loan Party that are due and payable remain unpaid, if any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be returned to the Borrower.
 
(h)    Applicability of ISP98 and UCP.    Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.
 
(i)    Letter of Credit Fees.    The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Letter of Credit equal to the
Applicable Rate times the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.



36



--------------------------------------------------------------------------------

 
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.    The Borrower shall pay directly to the L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit in the amounts and at the
times as separately agreed between the L/C Issuer and the Borrower. In addition,
the Borrower shall pay directly to the L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
 
(k)    Conflict with Letter of Credit Application.    In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
 
2.04    Swing Line Loans.
 
(a)    The Swing Line.    Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”)
to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share of the Outstanding Amount of Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Loans of any
Lender (other than the Swing Line Lender), plus such Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.
 
(b)    Borrowing Procedures.    Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in



37



--------------------------------------------------------------------------------

Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
 
(c)    Refinancing of Swing Line Loans.
 
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Revolving Credit Lender shall make an amount equal to its Pro Rata Share of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
 
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
 
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
 
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any



38



--------------------------------------------------------------------------------

circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
 
(d)    Repayment of Participations.
 
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
 
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.
 
(e)    Interest for Account of Swing Line Lender.    The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.
 
(f)    Payments Directly to Swing Line Lender.    The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.05    Voluntary Prepayments.
 
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part and, except as
set forth in clause (iv) below, such prepayments shall be without premium or
penalty (but subject to Section 3.05); provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding and (iv) any prepayment of Term Loans shall be accompanied by a
premium of



39



--------------------------------------------------------------------------------

(A) 2% of the principal amount thereof if such optional prepayment is made in
the first 12 months after the Closing Date and (B) 1% of the principal amount
thereof if such optional prepayment is made in the second 12 months after the
Closing Date. Each such notice shall specify the date and amount of such
prepayment, the Type(s) of Loans to be prepaid and whether the Loans to be
prepaid are Revolving Credit Loans or Term Loans. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Loan shall be accompanied by all accrued
interest thereon, together with, in the case of a Eurodollar Rate Loan, any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this subsection (a) shall be applied to the
principal repayment installments thereof on a pro-rata basis, and each
prepayment shall be applied to the Loans of the Appropriate Lenders in
accordance with their respective Pro Rata Shares.
 
(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified such notice shall be due and payable on the date specified therein. in
 
2.06    Mandatory Prepayments.
 
(a)    The Borrower shall, on the 90th day following the end of each Fiscal Year
commencing with Fiscal Year 2004, prepay an aggregate principal amount of the
Loans and Cash Collateralize the L/C Obligations in an amount equal to (i) 75%
of Excess Cash Flow for such Fiscal Year if the Consolidated Total Leverage
Ratio is greater than 2.00:1.00 at the end of such Fiscal Year, and (ii) 50% of
such Excess Cash Flow for such Fiscal Year if the Consolidated Total Leverage
Ratio is less than or equal to 2.00:1.00 at the end of such Fiscal Year. Each
such prepayment shall be applied ratably first to the Term Facility pro rata to
the scheduled amortization payments thereof until all are paid in full and
second to the Revolving Credit Facility as set forth in clause (f) below.
 
(b)    The Borrower shall, on the date of receipt of the Net Cash Proceeds by
any Loan Party or any of its Subsidiaries from (i) the Disposition of any assets
of any Loan Party or any of its Subsidiaries (other than (x) any sale, lease,
transfer or other disposition of assets pursuant to clauses (b), (c), (d) and
(h) of Section 7.05 and (y) the first $10,000,000 in Net Cash Proceeds received
from the NDC Plaza Transaction) for an aggregate amount of $500,000 or more,
(ii) the incurrence or issuance by any Loan Party or any of its Subsidiaries of
any Indebtedness (other than Indebtedness incurred or issued pursuant to Section
7.03) with the consent of the Required Lenders, (iii) the sale or issuance by
any Loan Party or any of its Subsidiaries of any Equity Interests (including,
without limitation, receipt of any capital contribution and excluding any
issuances of Equity Interests by the Borrower for the sole purpose of
consummating the Investment in TechRx to the extent permitted by Section
7.02(c)) and (iv) any Extraordinary Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries and not otherwise included
in clause (i), (ii) or (iii) above, prepay an aggregate principal amount of the
Loans and Cash Collateralize the L/C Obligations in an amount equal to (x) in
the case of clause (i), (ii) or (iv), 100% and (y) in the case of clause (iii),
50%, of the amount of such Net Cash Proceeds. Each



40



--------------------------------------------------------------------------------

such prepayment shall be applied ratably first to the Term Facility pro rata to
the scheduled amortization payments thereof until all are paid in full and
second to the Revolving Credit Facility as set forth in clause (f) below;
provided that, with respect to any Net Cash Proceeds realized under a
Disposition described in clause (b)(i) above, at the option of the Borrower (as
elected by the Borrower in writing to the Administrative Agent on or prior to
the date of such Disposition), and so long as no Default shall have occurred and
be continuing, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in similar assets so long as (A) within 90 days following receipt of
such Net Cash Proceeds, a definitive purchase agreement for the purchase of such
assets with such proceeds shall have been entered into (as certified by the
Borrower in writing to the Administrative Agent) and (B) within 180 days after
the receipt of such Net Cash Proceeds, such purchase shall have been consummated
(as certified by the Borrower in writing to the Administrative Agent); provided
further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Loans as set forth above.
 
(c)    If for any reason the Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility then in effect, the Borrower shall immediately
prepay Revolving Credit Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess.
 
(d)    The Borrower shall, on each Business Day, Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the L/C Obligations
exceeds the Letter of Credit Sublimit on such Business Day.
 
(e)    If for any reason the Outstanding Amount of Swing Line Loans at any time
exceed the Swing Line Sublimit then in effect, the Borrower shall immediately
prepay Swing Line Loans in an aggregate amount equal to such excess.
 
(f)    Prepayments of the Revolving Credit Facility made pursuant to clause (a),
(b) or (c) above shall be first applied to prepay L/C Advances then outstanding
until such L/C Advances are paid in full, and second applied to prepay Swing
Line Loans then outstanding until such Swing line Loans are paid in full, and
third, applied to prepay Revolving Credit Loans then outstanding comprising part
of the same Borrowings until such Loans are paid in full and fourth, applied to
Cash Collateralize 100% of the L/C Obligations; and, in the case of prepayments
of the Revolving Credit Facility required pursuant to clause (a) or (b) above,
the amount remaining (if any) after the prepayment in full of the Loans then
outstanding and the Cash Collateralization of 100% of the L/C Obligations (the
sum of such prepayment amounts, Cash Collateralization amounts and remaining
amount being referred to herein as the “Reduction Amount”) may be retained by
the Borrower. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, such funds shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or Revolving Credit Lenders, as applicable.
 
(g)    All prepayments under this Section 2.06 shall be made together with (i)
accrued and unpaid interest to the date of such prepayment on the principal
amount prepaid and (ii) in the case of any such prepayment of a Eurodollar Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.
 
2.07    Termination or Reduction of Commitments
 
(a)    The Borrower may, upon notice to the Administrative Agent, terminate
unused amounts of the Revolving Credit Facility, or from time to time
permanently reduce the unused portions of the Revolving Credit Facility;
provided that (i) any such notice shall be received by the



41



--------------------------------------------------------------------------------

Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Revolving Credit Outstandings would exceed the
Revolving Credit Facility. The Administrative Agent will promptly notify the
Appropriate Lenders of any such notice of termination or reduction of the
Revolving Credit Facility. Any reduction of the Revolving Credit Facility shall
be applied to the Commitment of each Appropriate Lender according to its Pro
Rata Share. All commitment fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
 
(b)    On the date of the Term Borrowing, after giving effect to such Term
Borrowing, and from time to time thereafter upon each repayment or prepayment of
the Term Loans, the aggregate Term Commitments of the Term Lenders shall be
automatically and permanently reduced, on a pro rata basis, by an amount equal
to the amount by which the aggregate Term Commitments immediately prior to such
reduction exceed the aggregate unpaid principal amount of the Term Loans then
outstanding.
 
(c)    The Letter of Credit Sublimit and the Swing Line Sublimit shall be
permanently reduced from time to time on the date of each reduction in the
Revolving Credit Facility by the amount, if any, by which the amount of the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be,
exceeds the Revolving Credit Facility after giving effect to such reduction of
the Revolving Credit Facility.
 
(d)    Upon the occurrence and during the existence of an Event of Default, the
Revolving Credit Facility shall be automatically and permanently reduced, on a
pro rata basis, on each date on which prepayment thereof is required to be made
pursuant to Section 2.06(a) or (b) if requested by the Required Revolving Credit
Lenders in an amount equal to the applicable Reduction Amount, provided that
each such reduction of the Revolving Credit Facility shall be made ratably among
the Revolving Credit Lenders in accordance with their Revolving Credit
Commitments.
 
2.08     Repayment of Loans
 
(a)    The Borrower shall repay to the Administrative Agent for the ratable
account of the Term Lenders the aggregate outstanding principal amount of the
Term Loans on the following dates in the amounts indicated (which amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Sections 2.05, 2.06 and 2.07):
 
Date

--------------------------------------------------------------------------------

  
Amount

--------------------------------------------------------------------------------

August 31, 2003
  
$1,562,500
November 30, 2003
  
$1,562,500
February 28, 2004
  
$1,562,500
May 31, 2004
  
$1,562,500
August 31, 2004
  
$1,562,500
November 30, 2004
  
$1,562,500
February 28, 2005
  
$1,562,500
May 31, 2005
  
$1,562,500



42



--------------------------------------------------------------------------------

 
Date

--------------------------------------------------------------------------------

  
Amount

--------------------------------------------------------------------------------

August 31, 2005
  
$  1,562,500
November 30, 2005
  
$  1,562,500
February 28, 2006
  
$  1,562,500
May 31, 2006
  
$  1,562,500
August 31, 2006
  
$  1,562,500
November 30, 2006
  
$  1,562,500
February 28, 2007
  
$  1,562,500
May 31, 2007
  
$  1,562,500
August 31, 2007
  
$  1,562,500
November 30, 2007
  
$  1,562,500
February 28, 2008
  
$24,218,750
May 31, 2008
  
$24,218,750
August 31, 2008
  
$24,218,750
November 30, 2008
  
$24,218,750

 
provided, however, that the final principal installment shall be repaid on the
Maturity Date for the Term Facility and in any event shall be in an amount equal
to the aggregate principal amount of the Term Loans outstanding on such date.
 
(b)    The Borrower shall repay to the Administrative Agent for the ratable
account of the Revolving Credit Lenders on the Maturity Date for the Revolving
Credit Facility the aggregate principal amount of the Revolving Credit Loans
then outstanding.
 
(c)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date five Business Days after such Loan is made and (ii) the Maturity
Date.
 
2.09    Interest.
 
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Applicable Rate for
Eurodollar Rate Loans for such Interest Period; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Applicable Rate for Base Rate
Loans; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Applicable Rate for Revolving Credit Loans comprised of Base Rate
Loans.
 
(b)    If any amount payable by the Borrower under any Loan Document is not paid
when due (after any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, at the request of the Required Lenders, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws. Furthermore, while any Event of Default exists, at the request of the
Required Lenders, the Borrower shall pay interest on the amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest



43



--------------------------------------------------------------------------------

 
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
 
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.10    Fees.    In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
 
(a)    Commitment Fee.    The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee (the “Commitment Fee”) equal to the Applicable Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue on the
Closing Date and at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, on any date of termination of the Revolving Credit
Commitments pursuant to Section 2.07, and on the Maturity Date for the Revolving
Credit Facility.
 
(b)     Other Fees.    (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii)    The Arrangers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
 
2.11    Computation of Interest and Fees.    All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” and for Commitment Fees shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
2.12    Evidence of Debt.
 
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any



44



--------------------------------------------------------------------------------

error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Appropriate Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note or a Term Note or a Swing Line Note, as applicable, which
shall evidence such Lender’s Revolving Credit Loans or Term Loans or Swing Line
Loans, as applicable, in addition to such accounts or records. Each Appropriate
Lender may attach schedules to its Revolving Credit Note or Term Note or Swing
Line Note, as applicable, and endorse thereon the date, Type (if applicable),
amount and maturity of its Revolving Credit Loans or Term Loans or Swing Line
Loans, as applicable, and payments with respect thereto.
 
(b)    In addition to the accounts and records referred to in subsection (a),
each Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Revolving Credit
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
 
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
 
2.13    Payments Generally.
 
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Appropriate Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12 noon on
the date specified herein. The Administrative Agent will promptly distribute to
each Appropriate Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 12 noon shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.
 
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.



45



--------------------------------------------------------------------------------

 
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
 
(i)    if the Borrower failed to make such payment, each Appropriate Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
 
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Appropriate Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Appropriate Lender as
a result of any default by such Lender hereunder.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
 
(d)    If any Appropriate Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Appropriate Lender to make any Loan or to fund any
such participation on any date required hereunder shall not relieve any other
Appropriate Lender of its corresponding obligation to do so on such date, and no
Appropriate Lender shall be responsible for the failure of any other Appropriate
Lender to so make its Loan or purchase its participation.



46



--------------------------------------------------------------------------------

 
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
(g)    The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or, in the case of a Lender,
under the Note held by such Lender, to charge from time to time against any or
all of the Borrower’s accounts with such Lender any amount so due.
 
(h)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (A) the aggregate
principal amount of all Loans outstanding at such time and (b) the aggregate
amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.
 
2.14    Sharing of Payments.     If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Appropriate Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Appropriate Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon. The Borrower agrees that
any Appropriate Lender so purchasing a participation from another Appropriate
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation; provided further
that, so long as the Obligations under the Loan Documents shall not have been
accelerated, any excess payment received by any Appropriate Lender shall be
shared on a pro rata basis only with other Appropriate Lenders. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this Section
and will in each case notify the Appropriate Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section shall from and after such purchase have the right



47



--------------------------------------------------------------------------------

 
to give all notices, requests, demands, directions and other communications
under this Agreement with respect to the portion of the Obligations purchased to
the same extent as though the purchasing Lender were the original owner of the
Obligations purchased.
 
2.15    Defaulting Lenders.
 
(a)    In the event that, at any one time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any of the other
Lenders and (iii) the Borrower shall make any payment hereunder or under any
other Loan Document to the Administrative Agent for the account of such
Defaulting Lender, then the Administrative Agent may, on its behalf or on behalf
of the L/C Issuer, the Swing Line Lender or such other Lender and to the fullest
extent permitted by applicable law, apply at such time the amount so paid by the
Borrower to or for the account of such Defaulting Lender to the payment of each
such Defaulted Amount to the extent required to pay such Defaulted Amount. In
the event that the Administrative Agent shall so apply any such amount to the
payment of any such Defaulted Amount on any date, the amount so applied by the
Administrative Agent shall constitute for all purposes of this Agreement and the
other Loan Documents payment, to such extent, of such Defaulted Amount on such
date. Any such amount so applied by the Administrative Agent shall be retained
by the Administrative Agent or distributed by the Administrative Agent to such
the L/C Issuer, the Swing Line Lender and the other Lenders, ratably in
accordance with the respective portions of such Defaulted Amounts payable at
such time to the Administrative Agent, the L/C Issuer, the Swing Line Lender and
the other Lenders and, if the amount of such payment made by the Borrower shall
at such time be insufficient to pay all Defaulted Amounts owing at such time to
the Administrative Agent, the L/C Issuer, the Swing Line Lender and the other
Lenders, in the following order of priority:
 
(i)    first, to the Administrative Agent for any Defaulted Amount then owing to
the Administrative Agent; and
 
(ii)    second, to the L/C Issuer, the Swing Line Lender or any other Lenders
for any Defaulted Amounts then owing to the L/C Issuer, the Swing Line Lender or
any other Lenders, ratably in accordance with such respective Defaulted Amounts
then owing to the L/C Issuer, the Swing Line Lender or such other Lenders.
 
Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) of this Section 2.15.
 
(b)    In the event that, at any one time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall not owe a Defaulted Loan or a
Defaulted Amount and (iii) the Borrower, the Administrative Agent, the L/C
Issuer, the Swing Line Lender or any other Lender shall be required to pay or
distribute any amount hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the Borrower, the L/C Issuer, the Swing
Line Lender or such other Lender shall pay such amount to the Administrative
Agent to be held by the Administrative Agent, to the fullest extent permitted by
applicable law, in escrow or the Administrative Agent shall, to the fullest
extent permitted by applicable law, hold in escrow such amount otherwise held by
it. Any funds held by the Administrative Agent in escrow under this subsection
(b) shall be deposited by the Administrative Agent in an account with the
Administrative Agent, in the name and under the control of the Administrative
Agent, but subject to the provisions of this subsection (b). The terms
applicable to such account, including the rate of



48



--------------------------------------------------------------------------------

 
interest payable with respect to the credit balance of such account from time to
time, shall be the Administrative Agent’s standard terms applicable to escrow
accounts maintained with it. Any interest credited to such account from time to
time shall be held by the Administrative Agent in escrow under, and applied by
the Administrative Agent from time to time in accordance with the provisions of,
this subsection (b). The Administrative Agent shall, to the fullest extent
permitted by applicable law, apply all funds so held in escrow from time to time
to the extent necessary to make any Loans required to be made by such Defaulting
Lender and to pay any amount payable by such Defaulting Lender hereunder and
under the other Loan Documents to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender, as and when such Loans or amounts are
required to be made or paid and, if the amount so held in escrow shall at any
time be insufficient to make and pay all such Loans and amounts required to be
made or paid at such time, in the following order of priority:
 
(i)    first, to the Administrative Agent for any amount then due and payable by
such Defaulting Lender to the Administrative Agent hereunder;
 
(ii)    second, to the L/C Issuer, the Swing Line Lender or any other Lender for
any amount then due and payable by such Defaulting Lender to the L/C Issuer, the
Swing Line Lender or such other Lender hereunder, ratably in accordance with
such respective amounts then due and payable to the L/C Issuer, the Swing Line
Lender and such other Lenders; and
 
(iii)    third, to the Borrower for any Loan then required to be made by such
Defaulting Lender pursuant to a Revolving Credit Commitment of such Defaulting
Lender.
 
In the event that any Lender that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Administrative Agent in
escrow at such time with respect to such Lender shall be distributed by the
Administrative Agent to such Lender and applied by such Lender to the
Obligations owing to such Lender at such time under this Agreement and the other
Loan Documents ratably in accordance with the respective amounts of such
Obligations outstanding at such time.
 
(c)    The rights and remedies against a Defaulting Lender under this Section
2.15 are in addition to other rights and remedies that the Borrower may have
against such Defaulting Lender with respect to any Defaulted Loan and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Defaulted Amount.
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01    Taxes.
 
(a)    Subject to Section 10.15, any and all payments by the Borrower to or for
the account of the Administrative Agent or any Lender under any Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending



49



--------------------------------------------------------------------------------

 
office (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). Subject to Section 10.15, if the Borrower
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to the Administrative Agent or any Lender, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01), each of the Administrative Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment, the Borrower shall furnish to the Administrative
Agent (which shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof to the extent such a receipt is
issued therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.
 
(b)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
 
(c)    If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
 
(d)    The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this subsection (d) shall be made within 30 days after the date the Lender
or the Administrative Agent makes a demand therefor.
 
3.02    Illegality.    If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar



50



--------------------------------------------------------------------------------

 
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.
 
3.03    Inability to Determine Rates.    If the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and the Interest Period of such Eurodollar Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.
 
3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
 
(a)    If any Lender determines that as a result of the introduction after the
date hereof of or any change in or in the interpretation after the date hereof
of any Law, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements contemplated by Section 3.04(c)), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
 
(b)    If any Lender determines that the introduction after the date hereof of
any Law regarding capital adequacy or any change after the date hereof therein
or in the interpretation thereof, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.
 
(c)    The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated



51



--------------------------------------------------------------------------------

 
to such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.
 
3.05    Funding Losses.    Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
 
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06    Matters Applicable to all Requests for Compensation.    A written notice
from the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.
 
3.07    Survival.    All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
3.08    Mitigation of Obligations.
 
(a)    If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable under Section 3.04 or Section 3.01, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with such designation or assignment.



52



--------------------------------------------------------------------------------

 
(b)    If any Lender requests compensation under Section 3.04, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority of the account of any Lender pursuant to Section 3.01, or
if any Lender defaults in its obligations to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, so long as no Event of Default has
occurred and is continuing, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 10.7) all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the Eligible Assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 3.04 or payments
required to be made pursuant to Section 3.01, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation (i) if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply or (ii) if the
circumstance entitling the Borrower to require such assignment and delegation
apply to more than one Lender (each an “Affected Lender”) at such time and, if
such circumstance involves any payment to be made by the Borrower, the amount
required to be paid by the Borrower in respect of such Lender is not materially
greater than the respective amounts required to be paid to the other Affected
Lenders at such time, unless all such Affected Lenders are required to assign
and delegate their interests, rights and obligations under this Agreement in
accordance with this Section 3.08(b).
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01    Conditions of Initial Credit Extension.    The obligation of each Lender
to make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
 
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party unless otherwise specified, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent,
the Arrangers and their legal counsel:
 
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Arrangers, the Administrative Agent each Lender and the
Borrower;
 
(ii)    Notes executed by the Borrower in favor of each Lender requesting a Note
prior to the Closing Date;
 
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent or the Arrangers may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with



53



--------------------------------------------------------------------------------

the Transaction, this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;
 
(iv)    such documents and certifications as the Administrative Agent or the
Arrangers may reasonably require to evidence that each Loan Party is duly
organized or formed, and is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(v)    the favorable opinions of (A) David Oles, senior attorney of the Loan
Parties and (B) King & Spalding, special counsel to the Loan Parties, addressed
to the Arrangers, the Administrative Agent and each Lender, as to the matters
set forth in Exhibit G and such other matters concerning the Loan Parties, the
Loan Documents and the Transaction as the Arrangers or the Required Lenders may
reasonably request;
 
(vi)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
 
(vii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
(C) a calculation of the Consolidated Total Leverage Ratio as of the last day of
the fiscal quarter of the Borrower most recently ended prior to the Closing Date
both on an actual basis as of the date of determination and on a pro forma basis
(as it pertains to Indebtedness incurred on the Closing Date), showing a
Consolidated Total Leverage Ratio of not more than 3.30 to 1.00;
 
(viii)    a security agreement in substantially the form of Exhibit H (together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, supplemented or otherwise
modified from time to time, the “Security Agreement”), duly executed by each
Loan Party, together with:
 
(A)    certificates representing the Pledged Shares referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt referred to therein indorsed in blank,
 
(B)    proper financing statements, duly filed or authorized on or before the
Closing Date under the Uniform Commercial Code of all jurisdictions that the
Arrangers may deem necessary or desirable in order to perfect and protect the
first priority liens and security interests created under the Collateral
Documents, covering the Collateral described in the Collateral Documents,
 
(C)    satisfactory completed requests for information, dated on or near the
Closing Date, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party or
predecessor as debtor,



54



--------------------------------------------------------------------------------

 
together with copies of such financing statements, together with due
intellectual property, judgment and tax searches,
 
(D)    evidence of the completion or authorization of all other recordings and
filings of or with respect to the Collateral Documents (including as to
intellectual property) that the Arrangers may deem necessary or desirable in
order to perfect and protect the Liens created thereby,
 
(E)    evidence of the insurance required by the terms of the Security Agreement
accompanied by a broker’s or similar letter as to adequacy and compliance of
insurance in form satisfactory to the Administrative Agent,
 
(F)    copies of the Assigned Agreements referred to in the Security Agreement,
 
(G)    the Pledged Account Letters referred to in and to the extent required by
the Security Agreement, duly executed by each Pledged Account Bank referred to
in the Security Agreement, and
 
(H)    reasonably satisfactory evidence that all other action that the Arrangers
or the Administrative Agent may deem necessary or desirable in order to perfect
and protect the first priority liens and security interests created under the
Collateral Documents has been taken (including, without limitation, receipt of
duly executed payoff letters, UCC-3 termination statements and, if reasonably
requested by the Arrangers, landlords’ and bailees’ waiver and consent
agreements).
 
(ix)    a guaranty in substantially the form of Exhibit F (together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12, in
each case as amended, supplemented or otherwise modified from time to time, the
“Guaranty”), duly executed by each Guarantor;
 
(x)    a copy of a certificate of the Secretary of State of the jurisdiction of
organization or formation of each Loan Party, dated reasonably near the Closing
Date, certifying (A) as to a true and correct copy of the charter of such Loan
Party and each amendment thereto on file in such Secretary’s office and (B) that
(1) such amendments are the only amendments to such Loan Party’s charter on file
in such Secretary’s office, (2) such Loan Party has paid all franchise taxes to
the date of such certificate and (C) such Loan Party is duly organized or formed
and in good standing or presently subsisting under the laws of the State of the
jurisdiction of its organization or formation;
 
(xi)    a certificate of each Loan Party, signed on behalf of such Loan Party by
its President or a Vice President and its Secretary or any Assistant Secretary,
dated the Closing Date (the statements made in which certificate shall be true
on and as of the Closing Date), certifying as to (A) the absence of any
amendments to the charter of such Loan Party since the date of the Secretary of
State’s certificate referred to in clause (x) above, (B) a true and correct copy
of the other Organization Documents of such Loan Party as in effect on the date
on which the resolutions referred to in clause (iii) above were adopted and on
the Closing Date, (C) the due organization or formation and good standing or
valid existence of such Loan Party as a corporation, limited liability company
or partnership, as the case may be, organized under the laws of the jurisdiction
of its organization or formation, and the absence of any proceeding for the
dissolution or



55



--------------------------------------------------------------------------------

liquidation of such Loan Party, (D) the truth of the representations and
warranties contained in the Loan Documents as though made on and as of the
Closing Date and (E) the absence of any event occurring and continuing, or
resulting from the initial Credit Extension, that constitutes a Default;
 
(xii)    certified copies of each of the Related Documents, duly executed by the
parties thereto and in form and substance satisfactory to the Arrangers and the
Administrative Agent, accompanied by due certifications that none of such
documents, have been amended or waived as of the Closing Date (unless consented
to in writing by the Arrangers and the Administrative Agent), together with all
agreements, instruments and other documents delivered in connection therewith as
the Arrangers and the Administrative Agent shall request;
 
(xiii)    certificates, in form and substance satisfactory to the Arrangers,
attesting to the Solvency of the Loan Parties before and after giving effect to
the Transaction, from its Chief Financial Officer;
 
(xiv)    evidence of insurance naming the Administrative Agent as additional
insured and loss payee with such responsible and reputable insurance companies
or associations, and in such amounts and covering such risks, as is reasonably
satisfactory to the Arrangers and the Administrative Agent; and
 
(xv)    a Committed Loan Notice relating to the initial Credit Extension.
 
(b)    Any fees required to be paid on or before the Closing Date pursuant to
the Fee Letters or any other fee letter executed by the Borrower in connection
with the Transaction shall have been paid in full and all reasonable
out-of-pocket fees and expenses of the Arrangers incurred in connection with the
Loan Documents not covered by clause (c) below shall have been paid in full to
the extent invoiced prior to or on the Closing Date.
 
(c)    Unless deferred by the Arrangers, the Borrower shall have paid in full
all reasonable Attorney Costs of the Arrangers to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Arrangers).
 
(d)    The Arrangers and the Administrative Agent shall be satisfied with the
corporate and legal structure and capitalization of each Loan Party and each of
its Subsidiaries the Equity Interests in which are being pledged pursuant to the
Loan Documents, including the terms and conditions of the Organization Documents
and each class of Equity Interest in each Loan Party and each such Subsidiary
and of each agreement or instrument relating to such structure or
capitalization.
 
(e)    The Arrangers and the Administrative Agent shall be satisfied that all
Existing Debt, other than Surviving Debt, has been prepaid, redeemed or defeased
in full or otherwise satisfied and extinguished.
 
(f)    Both before and after giving effect to the Transaction, there shall have
occurred no Material Adverse Effect since May 31, 2002.



56



--------------------------------------------------------------------------------

 
(g)    There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any Governmental Authority or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the Transaction.
 
(h)    All material governmental and third party consents and approvals
necessary in connection with the Transaction shall have been obtained (without
the imposition of any conditions that are not acceptable to the Required
Lenders) and shall remain in effect.
 
(i)    The Arrangers shall be reasonably satisfied that (i) the Loan Parties
will be able to meet their obligations under all employee and retiree welfare
plans, (ii) the Loan Parties’ and ERISA Affiliates’ Plans shall be funded in
accordance with the minimum statutory requirements, (iii) no “Reportable Event”
shall have occurred and be continuing as to any such Plan, and (iv) no
termination of, or withdrawal from, any such Plan shall have occurred and be
continuing or be contemplated that could reasonably be expected to result in a
material liability.
 
(j)    Simultaneously with the making of the initial Credit Extension, the
Borrower shall have received at least $150,000,000 in gross cash proceeds from
the Senior Subordinated Note Financing pursuant to the Senior Subordinated Note
Documents, without any amendment or waiver thereof unless consented to in
writing by the Arrangers and the Administrative Agent.
 
(k)    Simultaneously with the making of the initial Credit Extension, (i) the
Existing Credit Facility shall have been prepaid in full in cash and the
commitments of the lenders thereunder shall have been terminated, (ii) any liens
and security interests in respect thereof shall have been released and (iii) the
Arrangers shall have received a pay-off letter reasonably satisfactory to the
Arrangers and the Administrative Agent with respect to the Existing Credit
Facility.
 
(l)    Simultaneously with the making of the initial Credit Extension, the
Borrower shall have placed Escrowed Funds into the Escrow Account in an amount
sufficient to redeem the 5% Debentures and to pay all related stated call
premiums and interest and other related amounts on terms satisfactory to the
Administrative Agent and the Arrangers.
 
(m)    The Credit Facilities shall have received a long-term senior secured debt
rating of no less than BB- from S&P and Ba3 from Moody’s and each such rating
shall remain in effect on the Closing Date.
 
(n)    After giving effect to the Transaction, the Borrower and its Subsidiaries
shall have outstanding no Surviving Debt other than as set forth on Schedule
5.22 hereto and the Loans hereunder.
 
(o)    The Arrangers and the Administrative Agent shall be satisfied that the
amount of committed financing available to the Borrower shall be sufficient to
finance the Transaction and to meet its ongoing financial needs after giving
effect to the Transaction.
 
(p)    There shall be no less than $99,720,000 of availability under the
Revolving Credit Facility (after giving effect to the issuance of a Letter of
Credit hereunder in connection with the Borrower’s workman’s compensation
obligations in an amount not to exceed $280,000) as of the Closing Date, after
giving effect to the Transaction.



57



--------------------------------------------------------------------------------

 
(q)    The Borrower shall have a Consolidated Total Leverage Ratio of not more
than 3.30:1.00 on the Closing Date after giving effect to the Transaction (with
funds escrowed for application to the Senior Subordinated Notes being deemed
applied thereto for purposes of such application), as certified by the Borrower
pursuant to Section 4.01(a)(vii) above.
 
4.02    Conditions to all Credit Extensions.    The obligation of each Lender to
honor any Request for Credit Extension (including a Committed Loan Notice
requesting a conversion of Loans of one Type to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
 
(b)    No Specified Default or Event of Default shall exist, or would result
from such proposed Credit Extension or from the application of the proceeds
therefrom.
 
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
(d)    The Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.
 
Each Request for Credit Extension (including a Committed Loan Notice requesting
a conversion of Loans of one type to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01    Existence, Qualification and Power.    Each Loan Party (a) is a
corporation, partnership or limited liability company duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
organization or formation, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents and the Related Documents to
which it is a party, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification



58



--------------------------------------------------------------------------------

 
or license; except in each case referred to in clause (b)(i) or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.02    Authorization; No Contravention.    The execution, delivery and
performance by each Loan Party of each Loan Document and each Related Document
to which such Person is or is to be a party and the consummation of the
Transaction are within such Person’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of or
default under, or the creation of any Lien under or require any payment to be
made under, (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. No Loan Party or any of its Subsidiaries is in violation
of any Law or in breach of any such material Contractual Obligation, the
violation or breach of which could be reasonably likely to have a Material
Adverse Effect.
 
5.03    Governmental Authorization; Other Consents.    No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery, recordation, filing or performance
by, or enforcement against, any Loan Party of any Loan Document or any Related
Document to which it is or is to be a party, or for the consummation of the
Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof) or (iv) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents. All applicable waiting periods
in connection with the Transaction have expired without any action having been
taken by any competent authority restraining, preventing or imposing materially
adverse conditions upon the Transaction or the rights of the Loan Parties or
their Subsidiaries freely to transfer or otherwise dispose of, or to create any
Lien on, any properties now owned or hereafter acquired by any of them.
 
5.04    Binding Effect.    This Agreement has been, and each other Loan
Document, when delivered hereunder, and each Related Document will have been,
duly executed and delivered by each Loan Party that is party thereto. This
Agreement constitutes, and each other Loan Document when so delivered and each
Related Document will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms.
 
5.05    Financial Statements; No Material Adverse Effect.
 
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.



59



--------------------------------------------------------------------------------

 
(b)    The unaudited consolidated and consolidating financial statements of the
Borrower and its Subsidiaries dated August 31, 2002, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. Schedule 5.05 sets forth all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries as of the date of such financial statements,
including liabilities for taxes, material commitments and Indebtedness.
 
(c)    The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Borrower and its Subsidiaries delivered to the
Lenders prior to the date hereof or pursuant to Section 6.01 were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its future financial performance.
 
(d)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
 
5.06    Litigation.    There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Loan Document, any Related Document or the consummation of
the Transaction, or (b) either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.
 
5.07    No Default.    Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the Transaction or the other transactions
contemplated by this Agreement or any other Loan Document.
 
5.08    Ownership of Property; Liens.    Set forth on Schedule 5.08 is a
complete and accurate list of all real property owned by any Loan Party or any
of its Subsidiaries, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, record owner and book and estimated fair
value thereof. Each of the Borrower and each Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of the Borrower and
its Subsidiaries is subject to no Liens, other than Liens permitted by Section
7.01.
 
5.09    Environmental Compliance.    The Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has



60



--------------------------------------------------------------------------------

 
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
5.10    Insurance.    The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
5.11    Payment of Taxes, Etc.    The Borrower and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable or for which they
otherwise would be liable and all lawful claims that, if unpaid, might by law
become a Lien upon their properties, except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any of its
Subsidiaries is party to any tax sharing agreement.
 
5.12    ERISA Compliance.
 
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Each Loan Party and each ERISA Affiliate has
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
 
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. To the best knowledge of any Loan Party, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
 
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability as of June 1, 2002 in excess
of $8,000,000, and no Pension Plan has an Unfunded Pension Liability as of the
most recent actuarial valuation date for such plan that is reasonably expected
to have a Material Adverse Effect; (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) to the best knowledge of any Loan
Party or any ERISA Affiliate, neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.



61



--------------------------------------------------------------------------------

 
5.13    Subsidiaries; Equity Interests.    The Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and non-assessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents. The Borrower has no Equity Interests in
any other corporation or entity other than those specifically disclosed in Part
(b) of Schedule 5.13.
 
5.14    Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
 
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any Loans
or drawings under any Letter of Credit will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.
 
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940. Neither the making of any
Loans, nor the issuance of any Letters of Credit, nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.
 
5.15    Disclosure.    The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither the Information Memorandum nor any
report, financial statement, certificate or other information furnished (whether
in writing or orally) by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the Transaction and the negotiation and
syndication of the Loan Documents or from time to time delivered thereunder (in
each case, as modified or supplemented by other information so furnished)
contains or will contain any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.16    Compliance with Laws.    Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17    Intellectual Property; Licenses, Etc.    Set forth on Schedule 5.17 is a
complete and accurate list of all patents, trademarks, trade names, service
marks and copyrights, and all



62



--------------------------------------------------------------------------------

 
applications therefor and licenses thereof, of each Loan Party or any of its
Subsidiaries, showing as of the date hereof the jurisdiction in which
registered, the registration number, the date of registration and the expiration
date. The Borrower and its Subsidiaries own, or possess the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
5.18    Perfection of Security Interests.    All filings and other actions
necessary or desirable to perfect and protect the security interest in the
Collateral created under the Collateral Documents have been duly made or taken
and are in full force and effect, and the Collateral Documents create in favor
of the Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral, securing the payment of the Secured Obligations, and
all filings and other actions necessary or desirable to perfect and protect such
security interest have been duly taken. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
liens and security interests created or permitted under the Loan Documents.
 
5.19    Solvency.    Each Loan Party is, individually and together with its
Subsidiaries, Solvent.
 
5.20    Casualty, Force Majeure, Etc.    Neither the business nor the properties
of any Loan Party or any of its Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could be reasonably likely to have a
Material Adverse Effect.
 
5.21    Existing Debt.    Set forth on Schedule 5.21 is a complete and accurate
list of all Existing Debt (other than Surviving Debt), showing as of the date
hereof the obligor and the principal amount outstanding thereunder.
 
5.22    Surviving Debt.    Set forth on Schedule 5.22 is a complete and accurate
list of all Surviving Debt, showing as of the date hereof the obligor and the
principal amount outstanding thereunder, the maturity date thereof and the
amortization schedule therefor.
 
5.23    Existing Liens.    Set forth on Schedule 7.01 is a complete and accurate
list of all Liens on the property or assets of any Loan Party or any of its
Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.
 
5.24    Leased Real Property.    Set forth on Schedule 5.24 is a complete and
accurate list of all leases of real property under which any Loan Party or any
of its Subsidiaries is the lessee, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof. Each such lease is the legal,
valid and binding obligation of the lessor thereof, enforceable in accordance
with its terms.



63



--------------------------------------------------------------------------------

 
5.25    Investments.    Set forth on Schedule 5.25 is a complete and accurate
list of all Investments held by any Loan Party or any of its Subsidiaries on the
date hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
 
5.26    Material Contracts, Etc.    Set forth on Schedule 5.26 is a complete and
accurate list of all Material Contracts of each Loan Party and its Subsidiaries,
showing as of the date hereof the parties, subject matter and term thereof. Each
such Material Contract has been duly authorized, executed and delivered by all
parties thereto, has not been amended or otherwise modified, is in full force
and effect and is binding upon and enforceable against all parties thereto in
accordance with its terms, and there exists no default under any Material
Contract by any party thereto. The Borrower has furnished the Arrangers and the
Administrative Agent with true and complete copies of the Incentive Plan, the
TechRx Documents and the Senior Subordinated Note Documents.
 
5.27    Licenses, Permits, Etc.    The Borrower and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, for which the
failure so to do, individually or in the aggregate, would reasonably be likely
to have a Material Adverse Effect, without known conflict with the rights of
others.
 
5.28    Labor Relations.    Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect and there is (a) no unfair labor practice complaint
pending against the Borrower or any Subsidiary or threatened against any of
them, before the National Labor Relations Board, and no material grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Borrower or any Subsidiary or threatened
against any of them, (b) no strike, labor dispute, slow down or stoppage pending
against the Borrower or any Subsidiary or threatened against the Borrower or any
Subsidiary, and (c) no union representation proceeding is pending with respect
to the employees of the Borrower or any Subsidiary, except (with respect to any
matter specified in clause (a), (b) or (c) above, wither individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.
 
5.29    Senior Indebtedness.    The Borrower’s obligations under this Agreement
and the Notes and each Guarantor’s obligations under the Guaranty will
constitute “Senior Indebtedness” and “Subsidiary Guarantor Senior Indebtedness”,
respectively, as such terms are defined in and for all purposes under the Senior
Subordinated Note Documents and are entitled to the benefits of the
subordination provisions contained therein.
 
5.30    Compliance with HIPAA.    To the extent that and for so long as any Loan
Party is a “covered entity” within the meaning of Subtitle F of Title II to the
Health Insurance Portability and Accountability Act of 1996, and any and all
rules or regulations promulgated from time to time thereunder (“HIPAA”), each
Loan Party has undertaken or will timely undertake all reasonable action to
comply with HIPAA with respect to the portions of their business operations so
covered to the extent non-compliance therewith could reasonably be expected to
have a Material Adverse Effect.
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any



64



--------------------------------------------------------------------------------

 
Letter of Credit shall remain outstanding, the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11)
cause each Subsidiary to:
 
6.01    Financial Statements.    Deliver to the Administrative Agent, each
Arranger and each Lender, in form and detail satisfactory to the Arrangers and
the Required Lenders:
 
(a)    as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Borrower, Consolidated and consolidating balance sheets
of the Borrower and its Subsidiaries as at the end of such Fiscal Year, and the
related Consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year and in
comparative form the figures for such Fiscal Year as shown in the forecast for
such Fiscal Year previously delivered to the Arrangers and the Lenders pursuant
to Section 6.01(c), all in reasonable detail and prepared in accordance with
GAAP, together with a section for management discussion and analysis and audited
and accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;
 
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each Fiscal Year of the Borrower,
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for such fiscal quarter and for the portion of the Borrower’s Fiscal
Year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year and in comparative form the
figures for such fiscal quarter and for the portion of the Borrower’s Fiscal
Year then ended as shown in the forecast for such fiscal quarter and such
portion of the Borrower’s Fiscal Year previously delivered to the Arrangers and
the Lenders pursuant to Section 6.01(c), together with a section for management
discussion and analysis, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
 
(c)    as soon as available, but in any event no later than 45 days after the
beginning of each Fiscal Year, forecasts prepared by management of the Borrower,
in form satisfactory to the Arrangers, of Consolidated income statements of the
Borrower and its Subsidiaries on a monthly basis and Consolidated balance sheets
and cash flow statements on a quarterly basis for such Fiscal Year and on an
annual basis for each Fiscal Year thereafter until the Maturity Date for the
Term Facility.
 
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
 
6.02    Certificates; Other Information.    Deliver to the Administrative Agent,
the Arrangers and each Lender, in form and detail satisfactory to the Arrangers
and the Required Lenders:



65



--------------------------------------------------------------------------------

 
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), (i) a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth herein or, if any such Default shall exist,
stating the nature and status of such event setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;
 
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate (including
detailed supporting calculations) signed by a Responsible Officer of the
Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 7.11, a statement of reconciliation conforming such financial statements
to GAAP;
 
(c)    promptly after any request by any Arranger or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;
 
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
 
(e)    promptly after the furnishing thereof, copies of any notices relating to
defaults or remedies furnished to any holder of Indebtedness securities of any
Loan Party or of any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lender Parties pursuant to any other clause of Section 6.01, this Section
6.02 or Section 6.03;
 
(f)    as soon as available and in any event within 30 days after the end of
each Fiscal Year, a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify;
 
(g)    promptly upon receipt thereof, copies of all material notices, requests
and other documents received by any Loan Party or any of its Subsidiaries under
or pursuant to any Related Document or Material Contract or instrument,
indenture, loan or credit or similar agreement (including notices from the
trustee under the Senior Subordinated Note Documents) and, from time to time
upon request by the Arrangers, such information and reports regarding the
Related Documents, the Material Contracts and such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request;
 
(h)    within 10 days after receipt, copies of all Revenue Agent Reports
(Internal Revenue Service Form 886), or other written proposals of the IRS, that
propose, determine or otherwise set forth positive adjustments to the Federal
income tax liability of the Borrower or any Subsidiary aggregating $3,000,000 or
more;



66



--------------------------------------------------------------------------------

 
(i)    (A) promptly, but in any event within 10 Business Days after any Loan
Party or any ERISA Affiliate knows or has reason to know that any ERISA Event
has occurred, a statement of a Responsible Officer of the Borrower describing
such ERISA Event and the action, if any, that such Loan Party or such ERISA
Affiliate has taken and proposes to take with respect thereto and (B) on the
date any records, documents or other information must be furnished to the PBGC
with respect to any Plan pursuant to Section 4010 of ERISA, a copy of such
records, documents and information;
 
(j)    promptly, but in any event within five Business Days after receipt
thereof by any Loan Party or any ERISA Affiliate, copies of each notice from the
PBGC stating its intention to terminate any Plan or to have a trustee appointed
to administer any Plan;
 
(k)    promptly, but in any event within 30 days after the filing thereof with
the IRS, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Plan;
 
(l)    promptly, but in any event within five Business Days after receipt
thereof by any Loan Party or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) the imposition of
withdrawal liability by any such Multiemployer Plan, (B) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or (C) the amount of liability incurred, or that may be incurred, by such
Loan Party or any ERISA Affiliate in connection with any event described in
clause (A) or (B);
 
(m)    promptly after the assertion or occurrence thereof, notice of any
Environmental Action against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;
 
(n)    as soon as available, but in any event within 30 days after the end of
each Fiscal Year, a report supplementing Schedules 5.08 and 5.24, including an
identification of all owned and leased real property disposed of by the Borrower
or any of its Subsidiaries during such Fiscal Year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such Fiscal Year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete;
 
(o)    promptly and in any event within five Business Days after receipt thereof
by any Loan Party or any of its Subsidiaries, copies of each material notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any of its Subsidiaries; and
 
(p)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Arrangers or any Lender may from time to
time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s



67



--------------------------------------------------------------------------------

 
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and each Arranger have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to any Arranger or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by such Arrangers or such Lender and (ii)
the Borrower shall notify (which may be by facsimile or electronic mail) each
Arranger and each Lender of the posting of any such documents and provide to
each Arranger by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to each Arranger and each of the
Lenders. Except for such Compliance Certificates, the Arrangers have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
6.03    Notices.    Promptly notify the Administrative Agent, each Arranger and
each Lender:
 
(a)    of the occurrence of any Default;
 
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
 
(c)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;
 
(d)    of any announcement by Moody’s or S&P of any change or possible change in
any rating of the Credit Facilities or any other Indebtedness of the Borrower;
and
 
(e)    of the (A) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory repayment pursuant to Section
2.06(b)(i), (B) incurrence or issuance of any Indebtedness for which the
Borrower is required to make a mandatory repayment pursuant to Section
2.06(b)(ii), (C) occurrence of any sale of capital stock or other Equity
Interests for which the Borrower is required to make a mandatory repayment
pursuant to Section 2.06(b)(iii), and (D) receipt of any Extraordinary Receipt
for which the Borrower is required to make a mandatory repayment pursuant to
Section 2.06(b)(iv).
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.



68



--------------------------------------------------------------------------------

 
6.04    Payment of Obligations.    Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies imposed upon it or
its properties, income or assets or for which it otherwise is liable, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
 
6.05    Preservation of Existence, Etc.    (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
6.06    Maintenance of Properties.    (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted, including
maintaining adequate emergency business contingency plans and appropriate backup
systems for its computer hardware and software in accordance with standard
industry practices; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
6.07    Maintenance of Insurance.    Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types (including business interruption insurance) and in such amounts as
are customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.
 
6.08    Compliance with Laws.    Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09    Books and Records.    (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
 
6.10    Inspection Rights.    Permit representatives and independent contractors
of each Arranger and each Lender to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at



69



--------------------------------------------------------------------------------

 
the expense of the Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrower; provided, however, that when an Event of Default exists any
Arranger or any Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
 
6.11    Use of Proceeds.    Use the proceeds of (a) the Term Facility on the
Closing Date (i) to refinance the Existing Credit Facility in an amount equal to
the approximately $91,000,000 in principal amount that is currently outstanding,
together with accrued interest therein, (ii) to deposit funds into the Escrow
Account for purposes of redemption of the existing 5% Debentures and pay related
stated call premiums and interest on the 5% Debentures, (iii) to pay related
fees and expenses, (iv) as additions to cash and, after the Closing Date, for
other general corporate purposes of the Borrower and its Subsidiaries not in
contravention of any Law or of any Loan Document, and (b) the Revolving Credit
Facility after the Closing Date to provide working capital to the Borrower and
its Subsidiaries and for other general corporate purposes of the Borrower and
its Subsidiaries not in contravention of any Law or of any Loan Document.
 
6.12    Covenant to Guarantee Obligations and Give Security.    Upon (a) the
request of either Arranger following the occurrence and during the continuance
of an Event of Default, (b) the formation or acquisition of any new direct or
indirect Domestic Subsidiary (that is a Material Subsidiary) or Qualified
Foreign Subsidiary by any Loan Party or (c) the acquisition of any property or
assets with a book value or fair market value in excess of $100,000 by any Loan
Party, and such property, in the judgment of such Arranger, shall not already be
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then the Borrower
shall, in each case at the Borrower’s expense:
 
(i)    in connection with the formation or acquisition of a Domestic Subsidiary
(that is a Material Subsidiary) or a Qualified Foreign Subsidiary, within 30
days after such formation or acquisition, cause each such Subsidiary to duly
execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance satisfactory to the Arrangers and the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,
 
(ii)    within 30 days after such request, formation or acquisition, furnish to
the Administrative Agent and the Arrangers a description of the real and
personal properties of the Loan Parties and their respective Subsidiaries in
detail satisfactory to the Arrangers and the Administrative Agent,
 
(iii)    within 45 days after such request, formation or acquisition, (x) duly
execute and deliver, and cause each such Domestic Subsidiary (that is a Material
Subsidiary) and each such Qualified Foreign Subsidiary to duly execute and
deliver, to the Administrative Agent mortgages, pledges, assignments, security
agreement supplements and other security agreements, as specified by and in form
and substance satisfactory to the Arrangers and the Administrative Agent,
securing payment of all the Obligations of the applicable Loan Party or such
Subsidiary, as the case may be, under the Loan Documents and constituting Liens
on all such properties and (y) cause the parent of such Subsidiary to execute
and deliver to the Administrative Agent a security agreement, security agreement
supplement or other pledge agreement (if it has not already done so) in form and
substance satisfactory to the Arrangers and the Administrative Agent pledging
its Equity Interests in such Subsidiary to the extent such pledge will not
result in any material adverse tax consequences to the Borrower or the parent of
such Subsidiary,



70



--------------------------------------------------------------------------------

 
(iv)    within 30 days after such request, formation or acquisition, take, and
cause such Domestic Subsidiary (that is a Material Subsidiary) or such Qualified
Foreign Subsidiary) or such parent of such Subsidiary, as the case may be, to
take, whatever action (including, without limitation, the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Arrangers and the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the mortgages, pledges, assignments,
security agreement supplements and security agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms,
 
(v)    within 45 days after such request, formation or acquisition, deliver to
the Administrative Agent and the Arrangers, upon the request of the
Administrative Agent or the Arrangers in their sole discretion, a signed copy of
a favorable opinion, addressed to the Arrangers, the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Arrangers as to the matters contained in clauses (i), (iii) and (iv) above, as
to such guaranties, guaranty supplements, mortgages, pledges, assignments,
security agreement supplements and security agreements being legal, valid and
binding obligations of each Loan Party party thereto enforceable in accordance
with their terms, as to the matters contained in clause (iv) above, as to such
recordings, filings, notices, endorsements and other actions being sufficient to
create valid perfected Liens on such properties, and as to such other matters as
the Arrangers may reasonably request,
 
(vi)    as promptly as practicable after such request, formation or acquisition,
deliver, upon the request of the Administrative Agent or the Arrangers in their
sole discretion, to the Administrative Agent and the Arrangers with respect to
each parcel of real property owned or held by the entity that is the subject of
such request, formation or acquisition title reports, surveys and engineering,
soils and other reports, environmental assessment reports, and outside counsel
legal opinions, each in scope, form and substance satisfactory to the Arrangers
and the Administrative Agent, provided, however, that to the extent that any
Loan Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent and the
Arrangers,
 
(vii)    upon the occurrence and during the continuance of a Default, promptly
cause to be deposited any and all cash dividends paid or payable to it or any of
its Subsidiaries from any of its Subsidiaries from time to time into a
collateral account maintained with the Administrative Agent, and with respect to
all other dividends paid or payable to it or any of its Subsidiaries from time
to time, promptly execute and deliver, or cause such Subsidiary to promptly
execute and deliver, as the case may be, any and all further instruments and
take or cause such Subsidiary to take, as the case may be, all such other action
as the Arrangers or the Administrative Agent may deem necessary or desirable in
order to obtain and maintain from and after the time such dividend is paid or
payable a perfected, first priority lien on and security interest in such
dividends, and
 
(viii)    at any time and from time to time, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Arrangers or the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, mortgages, pledges, assignments, security agreement supplements
and security agreements.



71



--------------------------------------------------------------------------------

 
6.13    Further Assurances.    (a) Promptly upon request by any Arranger or the
Administrative Agent, or any Lender through the Administrative Agent, correct,
and cause each of its Subsidiaries promptly to correct, any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and
 
(b)    Promptly upon request by any Arranger or the Administrative Agent, or any
Lender through the Administrative Agent, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, conveyances, pledge agreements, mortgages, deeds of trust,
trust deeds, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as any Arranger, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
 
6.14    Performance of TechRx Documents.    Perform and observe, and cause each
of its Subsidiaries to perform and observe, all of the terms and provisions of
each TechRx Document to be performed or observed by it, maintain each such
TechRx Document in full force and effect, enforce such TechRx Document in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Arrangers and, upon request of the Arrangers, make to
each other party to each such TechRx Document such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such TechRx Document.
 
6.15    Compliance with Environmental Laws.    Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.
 
6.16    Preparation of Environmental Reports.    At the request of the Arrangers
from time to time, provide to the Lenders within 60 days after such request, at
the expense of the Borrower, an environmental site assessment report for any of
its or its Subsidiaries’ properties described in such request, prepared by an
environmental consulting firm acceptable to the Arrangers, indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Arrangers determine at any time that a material risk exists that any such
report will not be provided within the time referred to above, the Arrangers may
retain an environmental consulting firm to prepare such report at the



72



--------------------------------------------------------------------------------

expense of the Borrower, and the Borrower hereby grants and agrees to cause any
Subsidiary that owns any property described in such request to grant at the time
of such request to the Arrangers, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.
 
6.17    Compliance with Terms of Leaseholds.    Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated (other than in
accordance with its terms) or any rights to renew such leases to be forfeited or
cancelled, notify the Arrangers of any default by any party with respect to such
leases and cooperate with the Arrangers in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.
 
6.18    Cash Concentration Accounts.    Maintain in accordance with and to the
extent required by the Security Agreement, and cause each of its Subsidiaries to
so maintain, main cash concentration accounts with a Revolving Credit Lender and
lockbox accounts into which all proceeds of Collateral are paid with a Revolving
Credit Lender or one or more banks acceptable to the Arrangers that have
accepted the assignment of such accounts to the Administrative Agent for the
benefit of the Secured Parties pursuant to the Security Agreement.
 
6.19    Performance of Material Contracts.    Perform and observe all the terms
and provisions of each Material Contract to be performed or observed by it,
maintain each such Material Contract in full force and effect, enforce each such
Material Contract in accordance with its terms, take all such action to such end
as may be from time to time requested by the Arrangers and, upon request of the
Arrangers, make to each other party to each such Material Contract such demands
and requests for information and reports or for action as any Loan Party or any
of its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
so, either individually or in the aggregate, could not be reasonably likely to
have a Material Adverse Effect.
 
6.20    Application of Escrowed Funds.    Use the Escrowed Funds solely to
redeem $143,750,000 of existing 5% Debentures and pay related stated call
premiums and interest on the 5% Debentures, and shall promptly notify the
Administrative Agent and the Arrangers after the due application thereof to each
such redemption.
 
6.21    NDC Plaza Mortgage.    In the event that the NDC Plaza Transaction is
not consummated within 120 days following the Closing Date, execute and deliver
to the Administrative Agent a mortgage on the NDC Plaza Property, as specified
by and in form and substance satisfactory to the Arrangers and the
Administrative Agent, and take all applicable actions required by Section 6.12
in connection with the granting of such mortgage on the NCD Plaza Property.
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:



73



--------------------------------------------------------------------------------

 
7.01    Liens.    Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist, or permit any of its Subsidiaries to sign or
file or suffer to exist, under the Uniform Commercial Code of any jurisdiction,
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or sign or suffer to exist, or permit any of its Subsidiaries to sign or
suffer to exist, any security agreement authorizing any secured party thereunder
to file such financing statement, or assign, or permit any of its Subsidiaries
to assign, any accounts or other right to receive income, other than the
following:
 
(a)    Liens pursuant to any Loan Document;
 
(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not changed and the amount not increased or the direct or any contingent obligor
changed and any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);
 
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
 
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
 
(i)    Liens securing Indebtedness permitted under Section 7.03(g); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition and (iii) with respect to
capital leases, such Liens do not at any time extend to or cover any Collateral
or assets other than the assets subject to such capital leases;
 
(j)    Liens securing Secured Swap Contracts permitted under Section 7.03(f);
and



74



--------------------------------------------------------------------------------

 
(k)    So long as no Default has occurred and is continuing, other Liens
securing Indebtedness permitted hereunder in an aggregate amount not exceeding
$5,000,000 at any time.
 
7.02    Investments.    Make or hold any Investments, except:
 
(a)    Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;
 
(b)    advances or loans to officers, directors and employees of the Borrower
and Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)    Investments of the Borrower made after the Closing Date in TechRx in an
aggregate amount not to exceed $200,000,000; provided, however, that, if such
Investment is made with anything other than capital stock of the Borrower, (i)
immediately before and after giving effect thereto, no Default shall have
occurred and be continuing or would result therefrom, (ii) such Investments
shall be made in accordance with the terms of the TechRx Documents without any
amendment or waiver thereof unless consented to in writing by the Arrangers,
(iii) the Consolidated Total Leverage Ratio shall be less than 3.0 to 1.0 after
giving effect to such Investment, and (iv) there shall be at least $35,000,000
available to be drawn under the Revolving Credit Facility after giving effect to
each such Investment;
 
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(e)    Guarantees permitted by Section 7.03;
 
(f)    Investments existing on the date hereof and set forth on Schedule 5.25
hereof; and
 
(g)    so long as no Specified Default or Event of Default has occurred or is
continuing or would result therefrom, other Investments in an aggregate amount
invested not to exceed (i) $15,000,000 in the aggregate for all such Investments
made after the Closing Date in non-Domestic Subsidiaries and (ii) $25,000,000 in
the aggregate for all Investments made pursuant to this clause (g) (including
under subclause (i) above) after the Closing Date; provided that with respect to
Investments made under this clause (g): (A) any newly acquired or organized
Subsidiary of the Borrower or any of its Subsidiaries shall be a wholly-owned
Subsidiary thereof; (B) immediately before and after giving effect thereto, no
Default shall have occurred and be continuing or would result therefrom; (C) any
company or business acquired or invested in pursuant to this clause (g) shall be
in the same line of business as the business of the Borrower or any of its
Subsidiaries; (D) immediately after giving effect to the acquisition of a
company or business pursuant to this clause (g), the Borrower shall be in pro
forma compliance with the covenants contained in Section 7.11, calculated based
on the financial statements most recently delivered to the Lenders pursuant to
Section 6.01 and as though such acquisition had occurred at the beginning of the
four-quarter period covered thereby, as evidenced by a certificate of a
Responsible Officer of the Borrower delivered to the Lenders demonstrating such
compliance; and (E) the Borrower and such Subsidiary shall comply with the
provisions of Section 6.12.



75



--------------------------------------------------------------------------------

 
7.03    Indebtedness.    Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)    Indebtedness under the Loan Documents;
 
(b)    the Surviving Debt, and any Indebtedness extending the maturity of, or
refunding or refinancing, in whole or in part, any Surviving Debt, provided that
the terms of any such extending, refunding or refinancing Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are otherwise permitted by the Loan Documents, provided further that the
principal amount of such Surviving Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing, provided still further that the terms relating to principal
amount, amortization, maturity, covenants, defaults, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
extending, refunding or refinancing Indebtedness, and of any agreement entered
into and of any instrument issued in connection therewith, are no less favorable
in any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Surviving Debt being extended, refunded or
refinanced and the interest rate applicable to any such extending, refunding or
refinancing Indebtedness does not exceed the then applicable market interest
rate;
 
(c)    Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;
 
(d)    Indebtedness of the Borrower or any Subsidiary of the Borrower owed to
the Borrower or a wholly owned Subsidiary of the Borrower, which Indebtedness
(i) shall constitute Pledged Debt, (ii) shall be on terms acceptable to the
Administrative Agent and (iii) shall be evidenced by promissory notes in form
and substance satisfactory to the Administrative Agent and such promissory notes
shall, in the case of Indebtedness owed to a Loan Party, be pledged as security
for the Obligations of the holder thereof under the Loan Documents to which such
holder is a party and delivered to the Administrative Agent pursuant to the
terms of the Security Agreement;
 
(e)    Indebtedness of any Subsidiary (other than any Domestic Subsidiary) in an
aggregate principal amount for all such non-Domestic Subsidiaries of no more
than $20,000,000;
 
(f)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view”; and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(g)    so long as no Specified Default or Event of Default has occurred and is
continuing or would result therefrom, Indebtedness in respect of capital leases
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$15,000,000;



76



--------------------------------------------------------------------------------

 
(h)    without duplication of Section 7.06(c)(ii), obligations of the Borrower
to redeem Awards (as defined in the Incentive Plan) granted to employees of the
Borrower for the purposes of satisfying federal, state and local taxes
(including such employees’ FICA obligations) required by law (including any
foreign jurisdiction in which such employees reside) to be withheld with respect
to any taxable event arising as a result of the Incentive Plan in an aggregate
amount not to exceed $4,000,000 in any Fiscal Year;
 
(i)    so long as no Specified Default or Event of Default has occurred and is
continuing or would result therefrom, unsecured Indebtedness incurred in the
ordinary course of business for borrowed money in an aggregate principal amount
not to exceed $25,000,000 at any time outstanding;
 
(j)    obligations of NDC Health Holdings GmbH outstanding on the Closing Date
to purchase Equity Interests from the minority interest holders of NDC Health
GmbH and Co. KG in an aggregate amount not to exceed $15,000,000; and
 
(k)    Indebtedness under the Senior Subordinated Note Documents and, so long as
no Default has occurred and is continuing or would result therefrom, any
Indebtedness extending the maturity of, or refinancing, in whole or in part the
Indebtedness incurred pursuant to the Senior Subordinated Note Documents,
provided that the terms of any such extension or refinancing, and of any
agreement entered into and of any instrument issued in connection therewith, are
not prohibited by the Loan Documents, providedfurther that the principal amount
of such Indebtedness shall not be increased above the principal amount thereof
outstanding immediately prior to such extension or refinancing (other than to
pay reasonable fees, costs and expenses incurred in connection with such
extension, refunding or refinancing), providedfurther that the terms relating to
principal amount, amortization, maturity, interest rate, subordination,
covenants, defaults and other material terms of any such extension or
refinancing and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of the Senior Subordinated Note Documents.
 
7.04    Fundamental Changes.    Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Specified Default or Event of Default exists or would result therefrom:
 
(a)    any Subsidiary may merge or consolidate with or dissolve or liquidate
into (i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person or the continuing or surviving Person shall
become a Guarantor pursuant to the terms of the Guaranty;
 
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor or
shall become a Guarantor pursuant to the terms of the Guaranty; and
 
(c)    in connection with any acquisition permitted under Section 7.02, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a wholly owned Subsidiary of the
Borrower;



77



--------------------------------------------------------------------------------

 
provided, however, that in each case, immediately after giving effect thereto,
in the case of any such merger to which the Borrower is a party, the Borrower is
the surviving corporation.
 
7.05    Dispositions.    Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b)    Dispositions of inventory in the ordinary course of business;
 
(c)    Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
 
(d)    Dispositions permitted by Section 7.04;
 
(e)    non-exclusive licenses of IP Rights in the ordinary course of business
and substantially consistent with past practice for terms not exceeding three
years;
 
(f)    so long as no Default shall have occurred and be continuing, other
Dispositions for at least 75% in cash and for aggregate consideration not
exceeding $5,000,000 in any year or $1,000,000 for any individual Disposition;
 
(g)    Dispositions by the Borrower of National Data Corporation of Canada, NDC
Health Limited and Cegedin S.A.;
 
(h)    the Disposition by the Borrower of the Hadley Hutt House located in
Droitwich England; and
 
(i)    Dispositions comprising the NDC Plaza Transaction;
 
provided, however, that any Disposition pursuant to clauses (a), (b), (d), (e),
(f), (g), (h) and (i) shall be for fair market value; provided further that in
the case of Dispositions of assets pursuant to clauses (a), (e), (f), (g) and
(i), the Borrower shall, on the date of receipt by any Loan Party or any of its
Subsidiaries of the Net Cash Proceeds from such sale, prepay the Loans pursuant
to, and in the amount and order of priority set forth in, Section 2.06(b)(i), as
specified therein.
 
7.06    Restricted Payments.    Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time any action described below or would result therefrom:
 
(a)    each Subsidiary may make Restricted Payments to the Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock or other Equity Interests of such Subsidiary on a
pro rata basis based on their relative ownership interests); and



78



--------------------------------------------------------------------------------

 
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person; and
 
(c)    other (i) dividend payments made by the Borrower not to exceed $7,500,000
in the aggregate in any Fiscal Year and (ii) redemptions by the Borrower of
Awards (as defined in the Incentive Plan) granted to employees of the Borrower
for the purposes of satisfying federal, state and local taxes (including such
employees’ FICA obligations) required by law (including any foreign jurisdiction
in which such employees reside) to be withheld with respect to any taxable event
arising as a result of the Incentive Plan in an aggregate amount not to exceed
$4,000,000 in any Fiscal Year.
 
7.07    Change in Nature of Business.    Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business reasonably related or
incidental thereto.
 
7.08    Transactions with Affiliates.    Enter into any transaction of any kind
with any Affiliate of any Loan party other than transactions between the
Borrower and any Guarantor, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Loan Party as would be obtainable by the Borrower or such Loan
Party at the time in a comparable arm’s length transaction with a Person other
than an Affiliate.
 
7.09    Burdensome Agreements.    Enter into or permit to exist any Contractual
Obligation (other than this Agreement, any other Loan Document or the Senior
Subordinated Note Documents) that (a) limits the ability (i) of any Subsidiary
to make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to or invest in the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or any Guarantor or
(iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.03(g) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person,
except for (i) any such restrictions imposed in lease agreements and licenses of
intellectual property software with respect to the property, equipment or
software leased or licensed thereunder; provided in each case that such
restrictions do not extend to any asset other than the asset leased or licensed
under such agreement.
 
7.10    Use of Proceeds.    Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11    Financial Covenants.
 
(a)    Maximum Consolidated Total Leverage Ratio.    Permit at any time a
Consolidated Total Leverage Ratio of more than the amount set forth below during
each period set forth below:



79



--------------------------------------------------------------------------------

Quarter Ending
  
Ratio
    

--------------------------------------------------------------------------------

November 30, 2002
  
3.25:1.00
    

--------------------------------------------------------------------------------

February 28, 2003
  
3.25:1.00
    

--------------------------------------------------------------------------------

May 31, 2003
  
3.25:1.00
    

--------------------------------------------------------------------------------

August 31, 2003
  
3.00:1.00
    

--------------------------------------------------------------------------------

November 30, 2003
  
3.00:1.00
    

--------------------------------------------------------------------------------

February 28, 2004
  
2.75:1.00
    

--------------------------------------------------------------------------------

May 31, 2004
  
2.75:1.00
    

--------------------------------------------------------------------------------

August 31, 2004 and thereafter
  
2.50:1.00
    

--------------------------------------------------------------------------------

 
(b)    Maximum Consolidated Senior Leverage Ratio.    Permit at any time a
Consolidated Senior Leverage Ratio of more than the amount set forth below
during each period set forth below:
 
Quarter Ending
  
Ratio
    

--------------------------------------------------------------------------------

November 30, 2002
  
1.75:1.00
    

--------------------------------------------------------------------------------

February 28, 2003
  
1.75:1.00
    

--------------------------------------------------------------------------------

May 31, 2003
  
1.75:1.00
    

--------------------------------------------------------------------------------

August 31, 2003
  
1.40:1.00
    

--------------------------------------------------------------------------------

November 30, 2003
  
1.40:1.00
    

--------------------------------------------------------------------------------

February 28, 2004
  
1.40:1.00
    

--------------------------------------------------------------------------------

May 31, 2004 and thereafter
  
1.40:1.00
    

--------------------------------------------------------------------------------

 
(c)    Minimum Consolidated Fixed Charge Coverage Ratio.    Permit at any time a
Consolidated Fixed Charge Coverage Ratio of less than the amount set forth below
during each period set forth below:
 
Quarter Ending
  
Ratio
    

--------------------------------------------------------------------------------

November 30, 2002
  
1.40:1.00
    

--------------------------------------------------------------------------------

February 28, 2003
  
1.40:1.00
    

--------------------------------------------------------------------------------



80



--------------------------------------------------------------------------------

 

      
May 31, 2003
  
1.40:1.00
    

--------------------------------------------------------------------------------

August 31, 2003
  
1.40:1.00
    

--------------------------------------------------------------------------------

November 30, 2003
  
1.40:1.00
    

--------------------------------------------------------------------------------

February 28, 2004
  
1.40:1.00
    

--------------------------------------------------------------------------------

May 31, 2004
  
1.40:1.00
    

--------------------------------------------------------------------------------

August 31, 2004
  
1.50:1.00
    

--------------------------------------------------------------------------------

November 30, 2004
  
1.50:1.00
    

--------------------------------------------------------------------------------

February 28, 2005
  
1.50:1.00
    

--------------------------------------------------------------------------------

May 31, 2005
  
1.50:1.00
    

--------------------------------------------------------------------------------

August 31, 2005
  
1.75:1.00
    

--------------------------------------------------------------------------------

November 30, 2005
  
1.75:1.00
    

--------------------------------------------------------------------------------

February 28, 2006
  
1.75:1.00
    

--------------------------------------------------------------------------------

May 31, 2006 and thereafter
  
1.75:1.00
    

--------------------------------------------------------------------------------

 
7.12    Capital Expenditures.    Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations and excluding any expenditures made on behalf of
the Borrower), except for capital expenditures in the ordinary course of
business not exceeding, in the aggregate for the Borrower and it Subsidiaries
during each Fiscal Year set forth below, the amount set forth opposite such
Fiscal Year:
 
Fiscal Year

--------------------------------------------------------------------------------

  
Amount

--------------------------------------------------------------------------------

2003
  
$45,000,000
2004
  
$45,000,000
2005
  
$50,000,000
2006
  
$55,000,000
2007
  
$65,000,000
2008
  
$70,000,000

 
7.13    Lease Obligatons.    Create, incur, assume or suffer to exist any
obligations as lessee (a) for the rental or hire of real or personal property in
connection with any sale and leaseback transaction, except for the NDC Plaza
Transaction or (b) for the rental or hire of other real or personal property of
any kind under leases or agreements to lease (excluding capital leases) having
an original term of one year or more that would cause the direct and contingent
liabilities of the Borrower and its Subsidiaries, on a Consolidated basis, in
respect of all such obligations to exceed $12,000,000 payable in any Fiscal
Year.



81



--------------------------------------------------------------------------------

 
7.14    Amendments of Organization Documents.    Amend any of its Organization
Documents in a manner that would be adverse to the Lenders.
 
7.15    Accounting Changes.    Make or permit any change in (a) accounting
policies or reporting practices, except as required by GAAP, or (b) its Fiscal
Year.
 
7.16    Prepayments, Etc., of Indebtedness.    Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any subordinated
Indebtedness (including, without limitation, the Senior Subordinated Notes),
except (a) regularly scheduled or required payments of interest as in effect on
the Closing Date on the Senior Subordinated Notes and (b) regularly scheduled or
required repayments of Surviving Debt as in effect on the Closing Date, or
permit any of its Subsidiaries to do any of the foregoing other than to prepay
any subordinated Indebtedness payable to the Borrower.
 
7.17    Amendment, Etc., of Related Documents.
 
(a)    Amend, modify or change the Senior Subordinated Note Documents in any
manner that would (i) increase the interest rate on the Senior Subordinated Note
Documents or change (to earlier dates) the dates upon which principal and
interest are due thereon; (ii) alter the redemption, prepayment or subordination
provisions thereof; (iii) alter the covenants and events of default in a manner
that would make such provisions more onerous or restrictive to the Borrower or
any such Subsidiary; or (iv) otherwise increase the obligations of the Borrower
or any Subsidiary in respect of the Senior Subordinated Note Documents;
provided, however, that the Borrower may enter into any extensions, renewals and
replacements of the Senior Subordinated Note Documents or the Indenture which do
not (w) increase the outstanding principal amount thereof in excess of
$200,000,000, (x) shorten the maturity or the weighted average life thereof, (y)
alter the redemption, prepayment or subordination provisions thereof or (z)
alter the covenants or events of default in a manner that would make such
provisions more onerous or restrictive to the Borrower or any Subsidiary;
 
(b)    Amend, modify or change the TechRx Documents in any manner that would
impair the value of the interest or rights of any Loan Party thereunder or that
would impair the rights or interests of the Administrative Agent or any Lender;
or
 
(c)    Amend, modify, or change any intercompany notes issued pursuant to
Section 7.03(d).
 
7.18    Partnerships, Etc.    Become a general partner in any general or limited
partnership or joint venture.
 
7.19    Speculative Transactions.    Engage or permit any of its Subsidiaries to
engage in any transaction involving commodity options or futures contracts or
any similar speculative transactions.
 
7.20    Formation of Subsidiaries.    Organize or invest in any new Subsidiary
except as permitted under Section 7.02.
 
7.21    Amendment, Etc., of Material Contracts.    (a) Cancel or terminate any
Material Contract or consent to or accept any cancellation or termination
thereof, (b) amend or otherwise modify any Material Contract or give any
consent, waiver or approval thereunder, (c) waive any



82



--------------------------------------------------------------------------------

 
default under or breach of any Material Contract, (d) agree in any manner to any
other amendment, modification or change of any term or condition of any Material
Contract or (e) take any other action in connection with any Material Contract,
that would, in the case of clauses (a), (b), (c), (d) and (e), impair the value
of the interest or rights of any Loan Party thereunder or that would impair the
interest or rights of any Agent or any Lender.
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01    Events of Default.    Any of the following shall constitute an Event of
Default:
 
(a)    Non-Payment.    The Borrower or any other Loan Party fails to pay (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any commitment or other fee
due hereunder, or (iii) within five days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or
 
(b)    Specific Covenants.    The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.11,
6.12, 6.18,6.20 or 6.21 or Article VII, or any of the Guarantors fails to
perform or observe any term, covenant or agreement contained in Section 1 of the
Guaranty; or
 
(c)    Other Defaults.    Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) any Responsible Officer becomes
aware of such failure, or (ii) notice thereof shall have been given to the Loan
Parties by the Administrative Agent or any Lender; or
 
(d)    Representations and Warranties.    Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)    Cross-Default.    (i) The Borrower or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is



83



--------------------------------------------------------------------------------

 
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount; or
 
(f)    Insolvency Proceedings, Etc.    Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 45 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 45 calendar days, or an order for relief is entered in any such
proceeding; or
 
(g)    Inability to Pay Debts; Attachment.    (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
 
(h)    Judgments.    There is entered against the Borrower or any Subsidiary (i)
a final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company and does not dispute coverage), or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case, (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i)    ERISA.    An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or
 
(j)    Invalidity of Loan Documents.    Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
 
(k)    Change of Control.    There occurs any Change of Control with respect to
the Borrower; or
 
(l)     Invalidity of Collateral Documents.    Any Collateral Document or
financing statement after delivery thereof pursuant to Section 4.01 or 6.12
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected lien on and security interest in



84



--------------------------------------------------------------------------------

 
the Collateral purported to be covered thereby, subject only to such Liens as
are permitted under the Loan Documents.
 
8.02    Remedies upon Event of Default.     If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically immediately
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically immediately become due and
payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
 
8.03    Application of Funds.    After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent and the Arrangers
in their capacities as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;



85



--------------------------------------------------------------------------------

 
Fourth, ratably to payment of that portion of the Obligations constituting
unpaid principal of the Loans, L/C Borrowings, Secured Swap Contract Obligations
and to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (or, in
the case of amounts to Cash Collateralize L/C Obligations, to the Administrative
Agent for the account of the L/C Issuer) in proportion to the respective amounts
described in this clause Fourth held by them;
 
Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
ARTICLE IX.
ADMINISTRATIVE AGENT AND AGENT-RELATED PERSONS, ETC.
 
9.01    Appointment and Authorization of Administrative Agent.
 
(a)    Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent and the Agent-Related Persons shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent and the Agent-Related Persons have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Agent-Related Persons. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
 
(b)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this



86



--------------------------------------------------------------------------------

 
Article IX and in the definition of “Agent-Related Person” included the L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the L/C Issuer.
 
(c)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable) and L/C Issuer (if applicable)) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any joint agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including, without limitation, Section 9.07,
as though such joint agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.
 
9.02    Delegation of Duties.    The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder at the direction of the Administrative Agent) by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
 
9.03    Liability of Administrative Agent, Etc.    No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
 
9.04 Reliance by Administrative Agent.
 
(a)    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements



87



--------------------------------------------------------------------------------

 
of legal counsel (including counsel to any Loan Party), independent accountants
and other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.
 
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
9.05    Notice of Default.    The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
 
9.06    Credit Decision; Disclosure of Information by Administrative
Agent.    Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative



88



--------------------------------------------------------------------------------

 
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.
 
9.07    Indemnification of Administrative Agent.    Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.
 
9.08    Administrative Agent in its Individual Capacity.    Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., (or any
other Person acting as the Administrative Agent) and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though Merrill Lynch Capital, a division of
Merrill Lynch Business Financial Services Inc., (or any other Person acting as
the Administrative Agent) were not the Administrative Agent or the L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Merrill Lynch Capital, a division
of Merrill Lynch Business Financial Services Inc., (or any other Person acting
as the Administrative Agent) or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., (or any
other Person acting as the Administrative Agent) shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not the Administrative Agent or the L/C Issuer or the
Swing Line Lender, and the terms “Lender” and “Lenders” include Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., (or any
other Person acting as the Administrative Agent) in its individual capacity.
 
9.09    Successor Administrative Agent.    The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders; provided that any
such resignation by



89



--------------------------------------------------------------------------------

the Administrative Agent shall also constitute its resignation as L/C Issuer and
Swing Line Lender, if applicable, hereunder. Notwithstanding the foregoing, MLC
may assign all of its rights and obligations incurred in its capacity as
Administrative Agent, Swing Line Lender, L/C Issuer, if applicable, and Lender
to any of its Affiliates (the “MLC Affiliate Assignment”) upon notice to the
Lenders and the Borrower but without any other action or consent on the part of
any Loan Party or any other Lender. If the Administrative Agent resigns under
this Agreement (other than pursuant to the MLC Affiliate Assignment), the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent (including pursuant to the
MLC Affiliate Assignment) shall succeed to all the rights, powers and duties of
the retiring Administrative Agent, L/C Issuer and Swing Line Lender, as
applicable, and the respective terms “Administrative Agent”, “L/C Issuer” and
“Swing Line Lender” shall mean such successor administrative agent, Letter of
Credit issuer and swing line lender, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated and
the retiring L/C Issuer’s and Swing Line Lender’s rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring L/C Issuer or Swing Line Lender or any other Lender, other than
the obligation of the successor L/C Issuer to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring L/C Issuer
to effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent (including pursuant to the MLC Affiliate
Assignment), the provisions of this Article IX and Sections 10.04 and 10.05
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor (including
pursuant to the MLC Affiliate Assignment) and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to the mortgages, if any, and such other instruments
or notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, such successor Administrative Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents.
 
9.10    Administrative Agent May File Proofs of Claim.    In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise



90



--------------------------------------------------------------------------------

 
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.10 and 10.04)
allowed in such judicial proceeding; and
 
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
9.11    Collateral and Guaranty Matters.    The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,
 
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders;
 
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
 
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.11. In each case as specified in this Section 9.11, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents, or to



91



--------------------------------------------------------------------------------

 
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.
 
9.12.    Other Agents; Arrangers and Managers.    None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “joint syndication agent,” “documentation agent”, “joint
agent,” “book manager,” “joint bookrunner,” “lead manager,” “arranger,” “lead
arranger,” “joint lead arranger” or “Arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than to
the extent expressly set forth herein and, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.
 
ARTICLE X.
MISCELLANEOUS
 
10.01    Amendments, Etc.    No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)    waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender (other than any Lender that is, at such time, a Defaulting Lender);
 
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender or extend or increase the amount of the aggregate Revolving Credit
Commitment or the aggregate Term Commitment without the written consent of
Lenders having more than 67% of the Aggregate Credit Exposures at such time;
 
(c)    postpone any date scheduled for any payment of principal or interest
under Section 2.08 or 2.09, or any date fixed by the Administrative Agent for
the payment of fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;
 
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein)



92



--------------------------------------------------------------------------------

 
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Borrowing or to reduce any fee payable hereunder;
 
(e)    change the order of application of any reduction in the Commitments or
any prepayment of Loans between the Credit Facilities from the application
thereof set forth in the applicable provisions of Section 2.05, 2.06 or 2.07(b),
(c) or (d) respectively, in any manner that materially and adversely affects the
Lenders under such Facilities or require the permanent reduction of the
Revolving Credit Facility at any time when all or a portion of the Term Facility
remains in effect without the written consent of each such Lender directly
affected thereby;
 
(f)    change any provision of this Section 10.01 without the written consent of
each Lender, or change (i) the definition of (A) “Required Lenders” without the
written consent of each Lender, (B) “Required Revolving Credit Lenders”, without
the written consent of each Revolving Credit Lender or (C) “Required Term
Lender” without the written consent of each Term Lender or (ii) any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender;
 
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
 
(h)    release any material Guarantor from the Guaranty, without the written
consent of each Lender;
 
(i)    impose any greater restriction on the ability of any Lender to assign any
of its rights or obligations hereunder without the written consent of Lenders
having more than 50% of the Aggregate Credit Exposures then in effect within the
following class of Commitments, Loans and other Credit Extensions: (i) in the
case of Revolving Credit Commitments and Revolving Credit Loans, the class
consisting of the aggregate Revolving Credit Commitments and (ii) in the case of
Term Loans, the class consisting of the aggregate Term Commitments. For purposes
of this clause, the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans shall be deemed to
be held by such Lender;
 
(j)    affect adversely the interests, rights or obligations of the Revolving
Credit Lenders in a manner substantially different from the effect of such
amendment, waiver or consent on the Term Lenders, unless consented to by the
Required Revolving Credit Lenders, it being understood that (i) any amendment,
waiver or consent that has the effect of curing or waiving any Default and that
contemplates a Borrowing in connection with such amendment, waiver or consent
shall require the consent of the Required Revolving Credit Lenders and (ii) any
amendment, waiver or consent that has the effect of shortening the maturity or
any payment scheduled under Section 2.08(a) with respect to the Term Loans shall
require the consent of the Required Revolving Credit Lenders;
 
(k)    affect adversely the interests, rights or obligations of the Term Lenders
in a manner substantially different from the effect of such amendment, waiver or
consent on the Revolving Credit Lenders, unless consented to by the Required
Term Lenders; or
 
(l)    change the description set forth in Section 2.06(a) or (b) (or any
related definition set forth in Section 1.01) of any event giving rise to a
required prepayment under such Section without the consent of the Required
Revolving Credit Lenders and the Required Term Lenders;



93



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Swing Line Lender
in addition to the Lenders required above, affect the rights or duties of the
Swing Line Lender under this Agreement; (iv) Section 10.07(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
 
10.02    Notices and Other Communications; Facsimile Copies.
 
(a)    General.    Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
 
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to the Administrative Agent, the L/C Issuer and the Swing Line Lender pursuant
to Article II shall not be effective until actually received by such Person. In
no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.
 
(b)    Effectiveness of Facsimile Documents and Signatures.    Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures



94



--------------------------------------------------------------------------------

shall, subject to applicable Law, have the same force and effect as
manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
 
(c)    Use of Electronic Mail.    Electronic mail and Internet and intranet
websites may be used by the Administrative Agent and/or the Arrangers to
distribute communications, such as financial statements and other information as
provided in Section 6.02, and to distribute Loan Documents for execution by the
parties thereto, and the Administrative Agent and the Arrangers and all
Agent-Related Persons shall not be responsible for any losses, costs, expenses
and liabilities that may arise by reason of the use thereof, except for their
own gross negligence or willful misconduct.
 
(d)    Reliance by Administrative Agent and Lenders.    The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in accordance with this
clause (d) or clause (c) of this Section 10.02, other than, with respect to any
Agent-Related Person, the losses, costs, expenses and liabilities that result
from the gross negligence or willful misconduct of such Agent-Related Person.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.
 
10.03    No Waiver; Cumulative Remedies.    No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
 
10.04    Attorney Costs, Expenses and Taxes.    The Borrower agrees (a) to pay
or reimburse the Arrangers and the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, and the consideration of legal
and interpretive matters related hereto and thereto, including all reasonable
Attorney Costs, and (b) to pay or reimburse the Administrative Agent and each
Lender for all costs and expenses incurred in connection with the enforcement,
attempted enforcement of any rights or remedies under this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all reasonable Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other reasonable out-of-pocket expenses



95



--------------------------------------------------------------------------------

incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. All amounts due under this Section 10.04 shall be payable within ten
Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Loan Document, including,
without limitation, reasonable Attorney Costs and indemnities, such amount may
be paid on behalf of such Loan Party by the Administrative Agent or any Lender,
in its sole discretion.
 
10.05    Indemnification by the Borrower.    Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, and reasonable out-of-pocket costs, expenses and disbursements (including
reasonable Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, any Subsidiary or
any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any such claim, investigation, litigation
or proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee or any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be
payable within ten Business Days after demand therefor. The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.



96



--------------------------------------------------------------------------------

 
10.06    Payments Set Aside.    To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.
 
10.07    Successors and Assigns.
 
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) or (i) of this Section, or (iv) to an SPC in accordance with
the provisions of subsection (h) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or a Lender Fund (as defined in subsection (g) of this
Section) with respect to a Lender, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loan
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $1,000,000 for each
separate tranche of the Credit Facilities unless each of the Administrative
Agent and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not (x) apply to rights in respect of Swing Line Loans or
(y) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Credit Facilities on a non-pro rata basis; (iii) any
assignment of a Revolving Credit Commitment



97



--------------------------------------------------------------------------------

 
must be approved by the Administrative Agent, the L/C Issuer and the Swing Line
Lender unless the Person that is the proposed assignee is itself a Revolving
Credit Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
(except where the assignor is an Arranger or an affiliate thereof) a processing
and recordation fee of $3,500. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section, from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
 
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries ) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of



98



--------------------------------------------------------------------------------

 
Section 10.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender.
 
(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.
 
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g)    As used herein, the following terms have the following meanings:
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
Lender Fund or any other Fund; and (d) any other Person (other than a natural
person) approved by (i) the Arrangers and the Administrative Agent, (ii) in the
case of any assignment of a Revolving Credit Commitment, the L/C Issuer and the
Swing Line Lender, in each case, with notice to the Arrangers and the Borrower,
and (iii) unless a Default has occurred and is continuing or if determined by
the Arrangers in consultation with the Borrower to be necessary to achieve a
successful syndication of the Credit Facilities, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Lender Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other



99



--------------------------------------------------------------------------------

 
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with
(except where the Assignor is an Affiliate of an Arranger) the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.
 
(i)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
 
Notwithstanding anything to the contrary contained herein (other than Section
9.09 with respect to the MLC Affiliate Assignment), if at any time the
Administrative Agent assigns all of its Commitment and Loans pursuant to
subsection (b) above (other than pursuant to the MLC Affiliate Assignment), the
Administrative Agent may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender (other than pursuant to the MLC Affiliate Assignment), the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of the
Administrative Agent as L/C Issuer or Swing Line Lender, as the case may be. If
the Administrative Agent resigns as L/C Issuer (including pursuant to the MLC
Affiliate Assignment, if applicable), it shall retain all the rights and
obligations of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Administrative Agent resigns as Swing Line
Lender (including pursuant to the MLC Affiliate Assignment), it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04.
 
10.08    Confidentiality.    Each of the Administrative Agent, the Arrangers and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below) in accordance with its customary procedures for handling such
Information, except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal



100



--------------------------------------------------------------------------------

 
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Loan Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the
Arrangers or any Lender on a nonconfidential basis from a source other than the
Borrower; (i) to any state, Federal or foreign authority or examiner (including
the National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; or (j) to any rating agency when required
by it (it being understood that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions. For the purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party; provided that, in the case of information received
from a Loan Party after the date hereof, such information is clearly identified
in writing at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
10.09    Set-off.    In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default and with the consent of the Required Lenders, each Lender and each of
their respective Affiliates is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Administrative Agent, such Lender and their
respective Affiliates may have.



101



--------------------------------------------------------------------------------

 
10.10    Interest Rate Limitation.    Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.11    Counterparts.    This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually-signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier.
 
10.12    Integration.    This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
 
10.13    Survival of Representations and Warranties.    All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.14    Severability.    If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



102



--------------------------------------------------------------------------------

 
10.15    Tax Forms.    (a)    (i) Each Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to receipt of any
payment subject to withholding under the Code (or upon accepting an assignment
of an interest herein), two duly signed completed copies of either IRS Form
W-8BEN or any successor thereto (relating to such Foreign Lender and entitling
it to an exemption from, or reduction of, withholding tax on all payments to be
made to such Foreign Lender by the Borrower pursuant to this Agreement) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Foreign Lender, and as
may be reasonably necessary (including the re-designation of its Lending Office)
to avoid any requirement of applicable Laws that the Borrower make any deduction
or withholding for taxes from amounts payable to such Foreign Lender. If the
forms provided by a Foreign Lender at the time such Foreign Lender first becomes
a party to this Agreement indicate a U.S. interest withholding rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Foreign Lender provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such forms;
provided, however, that, if at the date of the Assignment and Assumption
pursuant to which a Foreign Lender becomes a party to this Agreement, the
Foreign Lender assignor was entitled to payments under subsection (a) of Section
3.01 in respect of U.S. withholding tax with respect to interest paid at such
date, then, to such extent, Taxes shall include (in addition to withholding tax
that may be imposed in the future or other amounts otherwise includible in
Taxes) U.S. withholding tax, if any, applicable with respect to the Foreign
Lender assignee on such date. If any form or document referred to in this
subsection (a) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by IRS Forms W-8BEN or W-8ECI, that the Foreign Lender reasonably considers to
be confidential, the Foreign Lender shall give notice thereof to the Borrower
and shall not be obligated to include in such form or document such confidential
information.
 
(ii)    Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the
Administrative Agent on the date when such Foreign Lender ceases to act for its
own account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Administrative
Agent (in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to U.S. withholding tax, and (B) two duly signed
completed copies of IRS Form W-8IMY (or any successor thereto), together with
any information such Foreign



103



--------------------------------------------------------------------------------

 
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Foreign
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender. Any Foreign Lender who provides forms or
statements pursuant to Section 10.15(a)(ii)(A) shall be subject to Section
10.15(a)(i) to the extent of the portion of the sums paid or payable with
respect to which such Foreign Lender acts for its own account.
 
(iii)    The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Foreign Lender transmits with an IRS Form W-8IMY pursuant to
this Section 10.15(a) or (B) if such Foreign Lender shall have failed to satisfy
the foregoing provisions of this Section 10.15(a); provided that if such Foreign
Lender shall have satisfied the requirement of this Section 10.15(a) on the date
such Foreign Lender became a Lender or ceased to act for its own account with
respect to any payment under any of the Loan Documents, nothing in this Section
10.15(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Foreign
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Foreign Lender or
other Person for the account of which such Foreign Lender receives any sums
payable under any of the Loan Documents is not subject to withholding or is
subject to withholding at a reduced rate; provided, further, that should a
Foreign Lender become subject to Taxes because of its failure to satisfy the
foregoing provisions of this Section 10.15(a), the Borrower shall take such
steps as such Foreign Lender shall reasonably request to assist such Foreign
Lender in recovering such Taxes.
 
(iv)    The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 10.15(a).
 
(b)    Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable backup withholding tax imposed by the Code,
without reduction.
 
(c)    If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any Tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any Taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
 
10.16    TechRx Guaranty and Pledge of Equity Interests.    (a) The parties
hereto agree that in the event that the acquisition of all the additional shares
of capital stock of TechRx (the “TechRx Acquisition”) is not consummated in
accordance with the terms of the TechRx Documents by May 31, 2003 (or such later
date as the parties thereto may agree with the consent of the Required Lenders),
the Guaranty of the Obligations of the Loan Parties hereunder by TechRx



104



--------------------------------------------------------------------------------

 
shall thereafter be limited on any date of determination to 63% of the greatest
of (i) the value of the net assets of TechRx on such date of determination, (ii)
EBITDA of TechRx on such date of determination, (iii) the Fair Market Value of
TechRx on such date of determination, and (iv) the net worth of TechRx on such
date of determination. As used herein “Fair Market Value” means, with respect to
any asset or property, the sale value that would be obtained in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy.
 
(b)    Within 30 days following the date of consummation of the TechRx
Acquisition, the Borrower will deliver or cause to be delivered to the
Administrative Agent a supplement to the Security Agreement pledging 100% of the
Equity Interests in TechRx Canada Corporation held by TechRx as security for the
Obligations of the Loan Parties hereunder.
 
10.17    Governing Law.    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
 
(a)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
 
10.18    Waiver of Right to Trial by Jury.    EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.



105



--------------------------------------------------------------------------------

 
10.19    Binding Effect.    This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent shall have been
notified by each Lender, the L/C Issuer and the Swing Line Lender that each such
Lender, L/C Issuer and Swing Line Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Administrative Agent
and each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
 



106



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
NDCHEALTH CORPORATION
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------

 
MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc., as Administrative
Agent and Swing Line Lender
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------

 
MERRILL LYNCH & CO.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Arranger
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------

 
MERRILL LYNCH & CO.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as a Lender
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------

 





--------------------------------------------------------------------------------

 
 
CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch, as
Arranger
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------

 
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------

 
CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch, as
Syndiction Agent
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------

 
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------



S-2



--------------------------------------------------------------------------------

 
LASALLE BANK NATIONAL ASSOCIATION,
as a Lender and L/C Issuer
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------

 
MERRILL LYNCH CAPITAL CORPORATION,
as a Lender
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------

 
CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch, as a
Lender
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------

 
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------



S-3



--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.,
as Documentation Agent and a Lender
By:
 

--------------------------------------------------------------------------------

     
Name:
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------



S-4



--------------------------------------------------------------------------------

 
The Lenders

--------------------------------------------------------------------------------

                    [Insert Institution’s Name]
           
By:
 

--------------------------------------------------------------------------------

   
Name:
   
Title:



S-5